ASSET PURCHASE AGREEMENT

BY AND AMONG

ODIMO INCORPORATED

WORLDOFWATCHES.COM, INC.

AND

ILS HOLDINGS, LLC

1

Dated as of December 1, 2006
TABLE OF CONTENTS

Page

      Article 1. THE TRANSACTION

 
   
1.1
1.2
1.3
1.4
1.5
  Purchased Assets
Excluded Assets
Assumed Liabilities
Retained Liabilities
Non-Assignable Assets

      Article 2. CONSIDERATION FOR TRANSFER

 
   
2.1
2.2
  Purchase Price and Payment,
Allocation of Purchase Price

      Article 3. CLOSING AND CLOSING DELIVERIES

 
   
3.1
3.2
3.3
  Closing; Time and Place
Deliveries by Seller
Deliveries by Purchaser and Seller

      Article 4. REPRESENTATIONS AND WARRANTIES OF SELLER

 
   
4.1
4.2
4.3
4.4
4.5
4.6
4.7
4.8
4.9
4.10
4.11
4.12
4.13
4.14
4.15
4.16
4.17
4.18
4.19
4.20
4.21
4.22
4.23
4.24
4.25
4.26
4.27
4.28
4.29
4.30
4.31
4.32
  Organization, Good Standing, Qualification
Authority; Binding Nature of Agreements
No Conflicts; Required Consents
Subsidiaries
Financial Statements
Absence of Undisclosed Liabilities
Absence of Changes
Transactions with Affiliates
Material Contracts
Insurance
Title; Sufficiency; Condition of Assets
Reserved
Intellectual Property
Suppliers and Affiliates
Seller Products and Product Warranty
Reserved
Employees
Compliance with Laws
SEC Documents, Financial Statements
Governmental Approvals
Proceedings and Orders
Reserved
Taxes
Customers and Privacy
Brokers
Solvency
Board Approval
Third Party Consents
No Other Agreement
Product Liability
Promotions
Full Disclosure

      Article 5. REPRESENTATIONS AND WARRANTIES OF PURCHASER

 
   
5.1
5.2
5.3
5.4
  Organization and Good Standing
Authority; Binding Nature of Agreements
No Conflicts; Required Consents
Brokers

      Article 6. post closing COVENANTS

 
   
6.1
6.2
6.3
6.4
6.5
6.6
6.7
6.8
6.9
6.10
6.11
6.12
6.13
6.14
  WOW Intellectual Property.
Cooperation
Limited Power of Attorney
Return of Purchased Assets
Records and Documents
Insurance and Warranty Claims
Director and Officer Insurance
Dissolution; Restricted Payments
Bulk Sales Indemnification
Payment of Seller Supplier Accounts Payable
Publicity
Cooperation on Tax Matters.
Transition Assistance
Ice.com Covenants

      Article 7. INDEMNIFICATION

 
   
7.1
7.2
7.3
7.4
7.5
7.6
  Survival of Representations and Warranties
Indemnification by Seller
Procedures for Indemnification
Remedies Cumulative
Maximum Amounts
Liability of Purchaser

      Article 8. MISCELLANEOUS PROVISIONS

 
   
8.1
8.2
8.3
8.4
8.5
8.6
8.7
8.8
8.9
8.10
8.11
8.12
  Expenses
Notices
Interpretation
Counterparts; Facsimile Delivery
Entire Agreement; Nonassignability; Parties in Interest
Severability
Governing Law; Jurisdiction and Venue; Waiver of Jury Trial
Rules of Construction
Incorporation of Appendices, Exhibits and Schedules
Assignment
Attorneys’ Fees
Further Assurances

APPENDICES, EXHIBITS AND SCHEDULES

     
Appendix 1
  Certain Definitions
 
   
Exhibits
 

 
 

 
   
Exhibit A
Exhibit B
Exhibit C
Exhibit D
Exhibit E
  Persons to Enter into Confidentiality and Non-Competition
Agreements
Form of Bill of Sale for Purchased Assets
Form of Assignment and Assumption Agreement
Form of Intellectual Property Assignment
Form of Support Agreement

      Schedules   Description
1.1(a)
1.1(b)
1.1(c)
1.1(d)
1.1(e)
2.2
4.1
4.3
4.4
4.5(c)
4.7
4.9
4.10
4.11
4.14(a)
4.14(b)
4.14(f)
4.15
4.18
4.21
4.23
4.24
4.28
4.31
6.3
  Machinery and Equipment
Intellectual Property/Telephone Numbers
Transferred Contracts
Governmental Approvals
Books and Records
Allocation of Purchase Price.
Organization, Good Standing, Qualification
No Conflicts; Required Consents
Subsidiaries
Financial Statements
Absence of Changes
Material Contracts
Insurance
Title; Sufficiency; Condition of Assets
Suppliers
Contract Affiliates
Supplier Accounts Payable
Seller Products and Product Warranty
Compliance with Laws
Proceedings and Orders
Taxes
Customers and Privacy
Third Party Consents
Promotions
Limited Power of Attorney – Proceedings

2

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made and entered into this
1st day of December, 2006, by and between ILS Holdings, LLC, a Florida limited
liability company (the “Purchaser”) and Odimo Incorporated, a Delaware
corporation (“Odimo”), and Worldofwatches.com, Inc., a Delaware corporation
(collectively referred to herein together with Odimo, as “Seller”). Certain
capitalized terms used in this Agreement are defined on Appendix A hereto.

RECITALS

WHEREAS, Seller owns the website www.worldofwatches.com (the “WOW Website”
together with certain data, software, furniture and equipment used in connection
with the operation of the WOW Website and on the WOW Website is engaged in the
online retail sale of watches (the “WOW Business”);

WHEREAS, Purchaser desires to purchase from Seller and Seller desires to sell to
Purchaser certain of the assets of, or related to, the WOW Business on the terms
and conditions set forth herein; and

WHEREAS, concurrent with and as a condition to the execution of this Agreement,
the individuals listed on Exhibit A will enter into confidentiality and
non-competition agreements in favor of Purchaser.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
representations, warranties, covenants and promises contained herein, the
adequacy and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

AGREEMENT

ARTICLE 1.

THE TRANSACTION

1.1 Purchased Assets. Subject to the terms and conditions of this Agreement, at
the Closing, Seller hereby sells, transfers, conveys, assigns and delivers to
Purchaser, and Purchaser hereby purchases from Seller, all of Seller’s right,
title and interest in, to and under the following assets, properties, goodwill
and rights of Seller used in the conduct of the WOW Business, free and clear of
any Encumbrances (collectively, the “Purchased Assets”):

(a) Machinery and Equipment. The machinery and equipment listed on
Schedule 1.1(a) (the “Machinery and Equipment”);

(b) Intellectual Property/Telephone Numbers. The WOW Intellectual Property and
internet domain names, databases, telephone numbers and directory listings used
by Seller primarily in the conduct of the WOW Business, as listed on
Schedule 1.1(b);

(c) Transferred Contracts. All rights of Seller under Contracts listed on
Schedule 1.1(c) (the “Transferred Contracts”);

(d) Governmental Approvals. All Governmental Approvals (and pending applications
therefor), including the Governmental Approvals listed on Schedule 1.1(d);

(e) Books and Records. True and correct copies of all books, files, papers,
agreements, correspondence, databases, information systems, programs, documents,
records and documentation thereof reasonably requested by Purchaser including
without limitation, customer information and historical sale records stored as
computer data bases, customer lists, price lists, files, sales correspondence
and other records, marketing information and other records, sales literature and
similar information related to the WOW Business, any of the Purchased Assets, or
used in the conduct of the WOW Business, on whatever medium (the “Books and
Records”), including but not limited to the information described on
Schedule 1.1(e), which shall be provided in forms or formats as agreed to by
Seller and Purchaser;

(f) Goodwill. All goodwill related to the WOW Business including customer and
supplier lists and the goodwill associated with the WOW Intellectual Property;
it being understood that any goodwill of the business operated on the
www.ashford.com website (the “Ashford Business”) shall remain the property of
Seller, it being further understood that by way of example, to the extent both
the WOW Business and the Ashford Business use the same supplier lists, then both
Purchaser and Seller shall have the respective right to use such lists (which
for the avoidance of doubt shall have both Purchaser’s and Seller’s respective
right to sell or otherwise transfer such lists).

(g) Accounts Receivable. Accounts receivable associated with sales and
transactions entered into on the WOW Website after the Transfer Time;

(h) Deposits and Advances. All performance and other bonds, security and other
deposits, advances, advance payments, prepaid credits and deferred charges (the
“Deposits and Advances”) associated with transactions entered into or orders
placed on the WOW Website after the Transfer Time;

(i) Rebates and Credits. All rights in, to and under claims for refunds, rebates
or other discounts due from suppliers or vendors and rights to offset in respect
thereof (the “Rebates and Credits”) associated with transactions entered into or
orders placed with respect to the WOW Business after the Transfer Time; and

(j) Corporate Packaging Materials. All stocks of shipping and packaging
materials used or held for use in connection with the WOW Business (the
“Corporate Packaging”), including all items of packaging, bags, boxes, wrapper
and other material used in the WOW Business.

1.2 Excluded Assets. Other than as provided in Section 1.1, all other assets of
Seller (the “Excluded Assets”) shall not be included in the Purchased Assets.
The Excluded Assets shall include:

(a) Cash. Cash, cash equivalents, merchant deposits in transit, deposits with
credit card companies and marketable securities;

(b) Accounts Receivable. Accounts receivable associated with sales and
transactions entered into prior to the Transfer Time;

(c) All Debt. Any intercompany or intracompany receivable cash balances between
Seller and any of its Affiliates or between any of its Affiliates;

(d) Inventory. All Inventory of Seller Products;

(e) Corporate Documents. Corporate seals, certificates of incorporation, minute
books, stock transfer records, or other records related to the corporate
organization of Seller;

(f) Insurance Policies. All insurance policies;

(g) Deposits and Advances. Deposits and Advances associated with transactions
entered into or orders placed prior to the Transfer Time;

(h) Rebates and Credits. All rights in, to and under Rebates and Credits
associated with transactions entered into or orders placed prior to the Transfer
Time;

(i) Claims. All claims, choses-in-action, rights in action, rights to tender
claims or demands to Seller’s insurance companies, rights to any insurance
proceeds, and other similar claims (the “Seller Claims”); and

(j) Rights Under Certain Agreements. All rights under any Transaction Agreement.

1.3 Assumed Liabilities. Purchaser assumes no Liabilities of Seller, except at
the Closing, Purchaser shall assume and agree to pay, discharge or perform, as
appropriate, only to the extent and as provided in this Section 1.3, the
following (collectively, the “Assumed Liabilities”):

(a) the liabilities and obligations of Seller in respect of the Transferred
Contracts only with respect to those Liabilities that arise thereunder from and
after the Closing Date, with no Liabilities assumed for accrued or contingent
obligations as of the Closing Date; and

(b) the obligations of Seller to honor the discount coupons and promotions
listed on Schedule 4.31 in accordance with their terms.

For clarity, Purchaser shall not assume Liability for liabilities or obligations
arising out of any breach (or alleged breach) by Seller of any provision of any
agreement, Contract, commitment or lease, including, but not limited to,
liabilities or obligations arising out of Seller’s failure (or alleged failure)
to perform any agreement, Contract, commitment or lease in accordance with its
terms prior to the Closing.

1.4 Retained Liabilities. Other than the Assumed Liabilities, Purchaser shall
assume no liabilities and shall not be liable or responsible for any Liability
of Seller, any direct or indirect subsidiary of Seller (each, a “Subsidiary”) or
any Affiliate of Seller (collectively, the “Retained Liabilities”). Without
limiting the foregoing, the Retained Liabilities shall include, and Purchaser
shall not be obligated to assume, and does not assume, and hereby disclaims any
of the following Liabilities of Seller, its Subsidiaries or its Affiliates:

(a) Any Liability attributable to any assets, properties or Contracts that are
not included in the Purchased Assets, except Liabilities attributable to
Non-Assignable Assets, for which Seller and Purchaser have reached a mutually
acceptable arrangement pursuant to Section 1.5(b);

(b) Any Liability for breaches of any Transferred Contract on or prior to the
Closing Date and for breaches of any other Transferred Contract or any Liability
for payments or amounts due under any Contract on or prior to the Closing Date
and for payments or amounts due under any other contract;

(c) Any Liability to GSI Commerce, Inc. under the Asset Purchase Agreement by
and between Seller and Ashford.com dated December 6, 2002 or any Liability to
Ice.com, Inc. or Ice Diamond, LLC or their respective successors or assigns,
under the Asset Purchase Agreement by and among Seller, Ice.com, Inc. and Ice
Diamond, LLC, dated May 11, 2006 (the “Ice Agreement”), or any of the agreements
entered into in connection therewith;

(d) Any Liability for Taxes attributable to or imposed upon Seller or its
Affiliates for any period, or attributable to or imposed upon the Purchased
Assets on or prior to the Closing Date, including any Transfer Taxes;

(e) Any Liability for or with respect to any loan, other indebtedness, or
account payable, including any such Liabilities owed to Affiliates of Seller;

(f) Any Liability arising from accidents, occurrences, misconduct, negligence,
breach of fiduciary duty or statements made or omitted to be made (including
libelous or defamatory statements) on or prior to the Closing Date, whether or
not covered by workers’ compensation or other forms of insurance;

(g) Any Liability arising as a result of any legal or equitable action or
judicial or administrative proceeding initiated at any time, to the extent
related to any action or omission on or prior to the Closing Date, including any
Liability for (i) infringement or misappropriation of any Intellectual Property
Rights or any other rights of any Person (including any right of privacy or
publicity); (ii) breach of product warranties; (iii) injury, death, property
damage or other losses arising with respect to or caused by Seller Products or
the manufacturer or design thereof; or (iv) violations of any Legal Requirements
(including federal and state securities laws);

(h) Any Liability incurred in connection with the making or performance of this
Agreement and the Transaction;

(i) Any Liability incurred in connection with a violation of or arising under
any environmental laws;

(j) Any Liability for expenses and fees incurred by Seller incidental to the
preparation of the Transaction Agreements, preparation or delivery of materials
or information requested by Purchaser, and the consummation of the Transaction,
including all broker, counsel and accounting fees and Transfer Taxes;

(k) Any Liability arising out of transactions, commitments, infringements, acts
or omissions not in the ordinary course of business;

(l) Any Liability arising out of any Seller Benefit Plan or contract of
insurance for employee group medical, dental or life insurance plans;

(m) Any Liability for making payments of any kind to employees (including as a
result of the Transaction, the termination of an employee by Seller, or other
claims arising out of the terms of employment with Seller) or with respect to
payroll taxes;

(n) Any Legal Requirement applicable to Seller, the Purchased Assets or the
Retained Liabilities on or prior to the Closing Date or any Liability for a
violation of such a Legal Requirement;

(o) Any Liability to any stockholders of Seller;

(p) Any Liability for credit balances, credit memos and all other amounts due to
dealers, distributors and customers;

(q) Any Liability related to or arising from the acquisition of the WOW Business
by Seller;

(r) Any Liability associated with the Federal CAN-SPAM Act or violations of
Seller’s privacy policies associated with collection, retention, use, transfer
or sale of customer information;

(s) Any costs or expenses associated with the contracts with MSN or NextJump set
forth on Schedule 4.31 of the Seller Disclosure Schedule;

(t) Any Liability arising out of or in connection with the sale of any decoded
inventory by Seller; or

(u) Any costs or expenses incurred in connection with shutting down,
deinstalling and removing equipment not purchased by Purchaser and any costs or
expenses associated with any Contracts not assumed by Purchaser hereunder.

1.5 Non-Assignable Assets.

(a) Notwithstanding the foregoing, if any of the Transferred Contracts or other
Purchased Assets are not assignable or transferable (each, a “Non-Assignable
Asset”) without the consent of, or waiver by, a third party (each, an
“Assignment Consent”), either as a result of the provisions thereof or
applicable Legal Requirements, and any of such Assignment Consents have not been
obtained by Seller on or prior to the date hereof, Purchaser may elect to
either: (i) have Seller permanently retain the Non-Assignable Asset and all
Liabilities relating thereto at the Closing; or (ii) have Seller continue its
best efforts to obtain the Assignment Consents after Closing, and, in either
case, this Agreement and the related instruments of transfer shall not
constitute an assignment or transfer of such Non-Assignable Assets, and
Purchaser shall not assume Seller’s rights or obligations under such
Non-Assignable Asset (and such Non-Assignable Asset shall not be included in the
Purchased Assets). If Purchaser elects item (ii) above, without limiting
Seller’s obligations under Section 3.2(r), Seller shall use its best efforts to
obtain all such Assignment Consents as soon as reasonably practicable after the
Closing Date and thereafter assign to Purchaser such Non-Assignable Assets.
Following any such assignment, such assets shall be deemed Purchased Assets for
purposes of this Agreement.

(b) After the Closing, Seller shall cooperate with Purchaser in any reasonable
arrangement designed to provide Purchaser with all of the benefits of the
Non-Assignable Assets as if the appropriate Assignment Consents had been
obtained, including by establishing arrangements whereby Purchaser shall
undertake the work necessary to perform under Transferred Contracts.

ARTICLE 2.

CONSIDERATION FOR TRANSFER

2.1 Purchase Price and Payment,

(a) Purchased Asset Purchase Price. Subject to the terms of this Agreement, as
full consideration for the sale, assignment, transfer and delivery of the
Purchased Assets and the execution and delivery of the Transaction Agreements by
Seller to Purchaser, Purchaser shall pay to Seller, at the Closing, a purchase
price of $410,000 (the “Purchased Assets Purchase Price”) in exchange for the
Purchased Assets, payable in immediately available funds by wire transfer.

(b) Purchase Price Adjustments. If Purchaser makes any repairs, accepts any
returns or grants any allowances from and after the Closing Date, in compliance
with the return or warranty policy of Seller published by Seller on or prior to
the Closing Date, relating to any product produced or sold by Seller on or prior
to the Closing Date, Purchaser shall do so as agent of Seller without any
liability to Seller or anyone else by so acting, and the costs associated with
such returns, repairs or allowances shall be promptly reimbursed by Seller on
the Purchase Price Adjustment Date. With respect to any return, the costs
associated with such return to be credited to Purchaser shall be equal to the
excess of (I) the sum of (a) the retail price to be credited to the customer
plus (b) any merchant costs associated with crediting the customer, plus (c) any
return shipping costs covered or reimbursed (together with (a) and (b) the “Full
Retail Cost”) over (II) the Net Inventory Cost for the returned item. For
purposes hereof, “Net Inventory Cost” for any returned item shall equal the
“cost of goods sold” for that item. The costs of repairs shall be the actual out
of pocket costs incurred by Purchaser in making such repair. In the event that
Purchaser shall reasonably determine that any items returned are broken, damaged
or unable to be sold as new (such items “Damaged Goods”), Seller shall indemnify
Purchaser for the Full Retail Cost of such items and upon return of any Damaged
Goods to Purchaser, Purchaser shall deliver the Damaged Goods to Seller at
Seller’s expense. Notwithstanding anything contained herein or in any
Transaction Agreement to the contrary, Seller shall be permitted through the
date which is the 30th day following the Purchase Price Adjustment Date (as
herein defined) to liquidate the Damaged Goods on Odimo’s Ebay clearance site,
provided, that Seller shall not reference Purchaser, www.worldofwatches.com, or
the WOW Business in connection with the liquidation of such Damaged Goods.
Purchaser and Seller shall use their respective commercially reasonable best
efforts to work together on repairs, returns and allowances for all items
returned for credit, exchange or repairs. On or before the last day of each
month following the Closing Date (or, if such date is not a Business Day, the
first Business Day thereafter) (each such date, a “Purchase Price Adjustment
Date”) continuing until 180 days following the Closing Date, Purchaser shall
present Seller with a schedule of all returns, repairs and allowances that have
been transacted by Purchaser hereunder during the immediately preceding month
(the “Return and Repair Schedule”) and Seller shall reimburse Purchaser for any
amount amounts owed to Purchaser under this Section 2.1(b). Notwithstanding the
foregoing, Seller shall not be required to reimburse Purchaser for any amounts
related to returns or warranty repairs of SWI watches.

2.2 Allocation of Purchase Price. The purchase price for the Purchased Assets
shall be allocated as set forth in Schedule 2.2 attached hereto and made a part
hereof, subject to the Purchase Price adjustment as described in Section 2.1(b)
above. The parties hereto agree to follow such allocations for federal and state
income tax purposes.

ARTICLE 3.

CLOSING AND CLOSING DELIVERIES

3.1 Closing; Time and Place. The closing of the purchase and sale provided for
in this Agreement (the “Closing”) shall occur at the offices of Greenberg
Traurig, P.A., 401 East Las Olas Boulevard, Suite 2000, Fort Lauderdale, Florida
33301 (or such other place as the parties may designate in writing) on the date
of execution of this Agreement (the “Closing Date”).

3.2 Deliveries by Seller. On the Closing Date, Seller will take all reasonable
steps necessary to place Purchaser in actual possession and operating control of
the Purchased Assets and deliver the following items, duly executed by Seller as
applicable, all of which shall be in a form and substance reasonably acceptable
to Purchaser and Purchaser’s counsel:

(a) Bill of Sale. Bill of Sale covering all of the applicable Purchased Assets,
substantially in the form attached hereto as Exhibit B;

(b) Assignment and Assumption Agreement. Assignment and Assumption Agreement
covering the Transferred Contracts, substantially in the form attached hereto as
Exhibit C.

(c) Intellectual Property Assignment. Any and all documents necessary to
properly record the assignment to Purchaser of all of Seller’s right, title and
interest in and to the WOW Intellectual Property, including the intellectual
property assignment, substantially in the form of Exhibit D attached hereto;

(d) Other Conveyance Instruments. Such other specific instruments of sale,
transfer, conveyance and assignment as Purchaser may request;

(e) Reserved.

(f) Support Agreements. Support Agreements covering at least 50% of the
outstanding shares of capital stock of Seller, in substantially the form
attached as Exhibit E.

(g) Notice Letter to State of Delaware/Certificate of Amendment. Certificate of
Amendments of Certificates of Incorporation of WORLDOFWATCHES.COM, Inc. as filed
with the Delaware Secretary of State changing the name of WORLDOFWATCHES.COM,
Inc. to Odimo Two Subsidiary, Inc. and a letter to the Secretary of State of the
State of Delaware consenting to the use of the name WORLDOFWATCHES.COM by
Purchaser or any of its Affiliates;

(h) Transferred Contracts. Originals of all Transferred Contracts;

(i) Request for Reconveyance of Deed of Trust; Payoff and Release Letters.
Payoff and release letters from creditors of Seller together with UCC-3
termination statements with respect to any financing statements filed against
any of the Purchased Assets, terminating all Encumbrances (including Tax liens)
on any of the Purchased Assets;

(j) Books and Records. The Books and Records, provided that Purchaser and Seller
hereby agree that the customer records associated with the WOW Business shall
continue to be made available to Purchaser for inspection on or prior to the
Closing Date and provided further that an electronic copy of all customer
records shall be provided to Purchaser in ASCII electronic format on a mobile
hard drive on or prior to the date which is 30 days from the Closing Date;

(k) Officer’s Certificate. A Certificate executed on behalf of Seller by its
Chief Executive Officer, certifying that (i) all of the representations and
warranties of Seller in this Agreement are true and correct in all material
respects (considered collectively and individually) as of the date of this
Agreement (or, to the extent such representations and warranties speak as of an
earlier date, they shall be true and correct in all material respects as of such
earlier date) and (ii) all of the representations and warranties of Seller in
this Agreement that contain an express materiality qualification shall have been
true and correct in all respects (considered collectively and individually) as
of the date of this Agreement;

(l) Secretary’s Certificate. A certificate of the Secretary of the Seller
setting forth a copy of the resolutions adopted by the Board of Directors of
Seller authorizing and approving the execution and delivery of the Agreement and
the consummation of the transactions contemplated hereby;

(m) Opinion of Seller’s Counsel. Opinion in form and substance acceptable to
Purchaser.

(n) Delaware Law Opinion. Opinion from Delaware counsel, in form and substance
acceptable to Purchaser, confirming that Seller is not required under Delaware
law to seek the approval of its shareholders in order to complete the
Transaction;

(o) Valuation. Copy of valuation from Capitalink, L.C. confirming the market
value of the Purchased Assets.

(p) Fairness Opinion. Copy of opinion from Capitalink, L.C. to Seller which
confirms Capitalink’s view that as of the date of the opinion, the consideration
to be received by Seller in connection with the sale of the Purchased Assets is
fair, from a financial point of view, to the shareholders of Seller;

(q) Certificates of Good Standing. A certificate from the Secretary of State of
each of Delaware, Florida and each other jurisdiction where the WOW Business is
conducted as to Seller’s good standing and payment of all applicable taxes;

(r) Consents. All Assignment Consents and other Consents required (i) for the
transfer of the WOW Business and the Purchased Assets; (ii) for the consummation
of the Transaction; or (iii) to prevent a breach or termination of any Contract;

(s) Non-Competition Agreements. Non-competition agreements in form and substance
acceptable to Purchaser and its counsel with each of the persons listed on
Exhibit B.

(t) Termination of Licenses. To the extent there are any licenses, Contracts or
rights that grant any subsidiary of the Seller the right to use the WOW
Intellectual Property, such licenses, contracts and rights shall be terminated
as of the Closing Date and Seller shall provide Purchaser executed copied of all
termination agreements effecting such terminations.

3.3 Deliveries by Purchaser and Seller. At the Closing, Purchaser and Seller
shall deliver such other certificates, instruments or documents required
pursuant to the provisions of this Agreement or otherwise necessary or
appropriate to transfer the Purchased Assets in accordance with the terms hereof
and consummate the Transaction, and to vest in Purchaser and its successors and
assigns full, complete, absolute, legal and equitable title to the Purchased
Assets, free and clear of all Encumbrances, including such certificates,
instruments and documents to be executed or delivered by Seller pursuant to
Article 3 hereof.

ARTICLE 4.

REPRESENTATIONS AND WARRANTIES OF SELLER

Except as specifically set forth on Schedule 4 (the “Seller Disclosure
Schedule”) attached to this Agreement (the parts of which are numbered to
correspond to the individual Section numbers of this Article 4), Seller hereby
represents and warrants (without limiting any other representations or
warranties made by Seller in this Agreement or any other Transaction Agreement)
to Purchaser as follows:

4.1 Organization, Good Standing, Qualification. Schedule 4.1 sets forth Seller’s
jurisdiction of organization and each state or other jurisdiction in which
Seller is qualified to do business. Seller (i) is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization; (ii) is duly qualified to conduct business and is in corporate and
tax good standing under the laws of each jurisdiction in which the nature of its
business (including the WOW Business), the operation of its assets (including
the Purchased Assets) or the ownership or leasing of its properties (including
the Personal Property) requires such qualification; and (iii) has full power and
authority required to own, lease and operate its assets and to carry on its
business (including the WOW Business) as now being conducted and as presently
proposed to be conducted.

4.2 Authority; Binding Nature of Agreements. Seller has all requisite power and
authority to execute and deliver this Agreement and all other Transaction
Agreements to which it is a party and to carry out the provisions of this
Agreement and the other Transaction Agreements. The execution, delivery and
performance by Seller of this Agreement and the other Transaction Agreements
have been approved by all requisite action on the part of Seller.

This Agreement has been duly and validly executed and delivered by Seller. Each
of this Agreement and the other Transaction Agreements constitutes, or upon
execution and delivery, will constitute, the legal, valid and binding obligation
of Seller, enforceable against Seller in accordance with its terms.

4.3 No Conflicts; Required Consents. Except as set forth on Schedule 4.3, the
execution, delivery and performance of this Agreement or any other Transaction
Agreement by Seller does not and will not (with or without notice or lapse of
time):

(a) conflict with, violate or result in any breach of (i) any of the provisions
of Seller’s Certificate of Incorporation or bylaws; (ii) any resolutions adopted
by the Board of Directors or stockholders of Seller; (iii) any of the terms or
requirements of any Governmental Approval held by Seller or any of its employees
or that otherwise relates to the WOW Business or any of the Purchased Assets; or
(iv) any provision of any Material Contract;

(b) give any Governmental Authority or other Person the right to (i) challenge
the Transaction; (ii) exercise any remedy or obtain any relief under any Legal
Requirement or any Order to which Seller, or any of the Purchased Assets, is
subject; (iii) declare a default of, exercise any remedy under, accelerate the
performance of, cancel, terminate, modify or receive any payment under any
Material Contract; or (iv) revoke, suspend or modify any Governmental Approval;

(c) cause Seller or Purchaser to become subject to, or to become liable for the
payment of, any Tax, or cause any of the Purchased Assets to be reassessed or
revalued by any Tax Authority or other Governmental Authority;

(d) result in the imposition or creation of any Encumbrance upon or with respect
to any of the Purchased Assets; or

(e) require any Seller to obtain any Consent or make or deliver any filing or
notice to any Person or to a Governmental Authority.

4.4 Subsidiaries. To the extent the Purchased Assets are owned by any subsidiary
of Odimo or any other Entity, or any portion of the WOW Business is conducted by
any subsidiary of Odimo or any other Entity, such Purchased Assets are set forth
on Schedule 4.4 next to the subsidiary that is the owner thereof.

4.5 Financial Statements.

(a) Seller has previously delivered to Purchaser the following financial
statements (collectively, the “Financial Statements”): (i) the audited
consolidated balance sheets, and the related statements of operations, changes
in stockholders’ equity, and cash flows, of Seller as of and for the fiscal
years ended December 31, 2005, 2004 and 2003, together with the notes thereto;
and (ii) the unaudited consolidated balance sheets, and the related unaudited
statements of operations, changes in stockholder’s equity, and cash flows, of
Odimo Incorporated (the “Interim Balance Sheet”) as of and for the period ended
September 30, 2006 (the “Interim Balance Sheet Date”).

(b) All of the Financial Statements (i) are true, accurate and complete in all
respects; (ii) are consistent with the Books and Records of Seller;
(iii) present fairly and accurately the financial condition of Seller as of the
respective dates thereof and the results of operations, changes in stockholder’s
equity and cash flows of Seller for the periods covered thereby; and (iv) have
been prepared in accordance with GAAP, applied on a consistent basis throughout
the periods covered; provided, however, that the Interim Balance Sheet is
subject to year-end adjustments consistent with past practice (which will not be
material individually or in the aggregate) and do not contain all of the
footnotes required by GAAP. All reserves established by Seller and set forth in
the Interim Balance Sheet are adequate for the purposes for which they were
established.

(c) Schedule 4.5(c) sets forth an accurate, correct and complete breakdown and
aging of each of Seller’s accounts payable (including to all of its suppliers)
as of the Interim Balance Sheet Date.

4.6 Absence of Undisclosed Liabilities. Neither Seller nor the WOW Business has
any Liabilities other than (i) those set forth in the Interim Balance Sheet;
(ii) those incurred in the ordinary course of business and not required to be
set forth in the Interim Balance Sheet under GAAP; (iii) those incurred in the
ordinary course of business since the date of the Interim Balance Sheet; and
(iv) those incurred in connection with the execution of any of the Transaction
Agreements.

4.7 Absence of Changes. Except as set forth on Schedule 4.7, Since the Interim
Balance Sheet Date, (i) Seller has conducted the WOW Business in the ordinary
course of business and (ii) no event or circumstance has occurred that could
reasonably have a Material Adverse Effect on Seller or the WOW Business.

4.8 Transactions with Affiliates. Except as set forth in the Financial
Statements, no Affiliate (a) has any direct or indirect interest in any asset
(including the Purchased Assets), property or other right used in the conduct of
or otherwise related to the WOW Business; or (b) is a party to any Material
Contract or has had any direct or indirect interest in, any Material Contract,
transaction or business dealing of any nature involving Seller.

4.9 Material Contracts.

(a) Schedule 4.9 sets forth an accurate, correct and complete list of all
Contracts associated with the WOW Business or the Purchased Assets to which any
of the descriptions set forth below may apply (the “Material Contracts”):

(i) Personal Property Leases, Insurance, Contracts affecting any WOW
Intellectual Property or Seller’s information systems or software, Contracts
with employees or contractors, Seller Benefit Plans and Governmental Approvals;

(ii) Any Contract for capital expenditures or for the purchase of goods or
services in excess of $5,000;

(iii) Any Contract obligating Seller to sell or deliver any product or service
by or through the WOW Business at a price which does not cover the cost
(including labor, materials and production overhead) plus the customary profit
margin associated with such product or service;

(iv) Any Contract involving financing or borrowing of money, or evidencing
indebtedness, any liability for borrowed money, any obligation for the deferred
purchase price of property in excess of $5,000 or guaranteeing in any way any
Contract in connection with any Person;

(v) Any joint venture, partnership, cooperative arrangement or any other
Contract involving a sharing of profits;

(vi) Any advertising or marketing Contract not terminable without payment or
penalty on five days notice;

(vii) Any Contract with respect to the discharge, storage or removal of
effluent, waste or pollutants;

(viii) Any Contract affecting any right, title or interest in or to real
property;

(ix) Any Contract relating to any license or royalty arrangement;

(x) Any power of attorney, proxy or similar instrument;

(xi) The Charter, Bylaws and other organizational or constitutive documents of
Seller and any Contract among stockholders of Seller;

(xii) Any Contract for the manufacture, service or maintenance of any product of
the WOW Business;

(xiii) Any Contract for the purchase or sale of any assets other than in the
ordinary course of business or for the option or preferential rights to purchase
or sell any assets;

(xiv) Any requirement or output Contract;

(xv) Any Contract to indemnify any Person or to share in or contribute to the
liability of any Person;

(xvi) Any Contract for the purchase or sale of foreign currency or otherwise
involving foreign exchange transactions;

(xvii) Any Contract containing covenants not to compete in any line of business
or with any Person in any geographical area;

(xviii) Any Contract related to the acquisition of a business or the equity of
any other Entity;

(xix) Any other Contract which (i) provides for payment or performance by either
party thereto having an aggregate value of $5,000 or more; (ii) is not
terminable without payment or penalty on five (5) days (or less) notice; or
(iii) is between, inter alia, an Affiliate and Seller;

(xx) Any other Contract that involves future payments, performance of services
or delivery of goods or materials to or by Seller of an aggregate amount or
value in excess of $5,000, on an annual basis, or that otherwise is material to
the WOW Business or prospects of Seller

(xxi) Any Contract which is material to the WOW Business; and

(xxii) Any proposed arrangement of a type that, if entered into, would be a
Contract described in any of (i) through (xxi) above.

(b) Seller has delivered to Purchaser accurate, correct and complete copies of
all Material Contracts (or written summaries of the material terms thereof, if
not in writing), including all amendments, supplements, modifications and
waivers thereof. All nonmaterial contracts of Seller do not, in the aggregate,
represent a material portion of the Liabilities of Seller.

(c) Each Material Contract is currently valid and in full force and effect, and
is enforceable by Seller in accordance with its terms.

(d) Seller is not in default, and no party has notified Seller that it is in
default, under any Contract. No event has occurred, and no circumstance or
condition exists, that might (with or without notice or lapse of time)
(a) result in a violation or breach of any of the provisions of any Material
Contract; (b) give any Person the right to declare a default or exercise any
remedy under any Material Contract; (c) give any Person the right to accelerate
the maturity or performance of any Material Contract or to cancel, terminate or
modify any Material Contract; or (d) otherwise have a Material Adverse Effect on
Seller in connection with any Material Contract; and

(e) Seller has not waived any of its rights under any Material Contract.

(f) Each Person against which Seller has or may acquire any rights under any
Material Contract is (i) Solvent and (ii) able to satisfy such Person’s material
obligations and liabilities to Seller.

(g) The performance of the Transferred Contracts will not result in any
violation of or failure by Seller to comply with any Legal Requirement.

(h) The Material Contracts constitute all of the Contracts necessary to enable
Seller to conduct the WOW Business in the manner in which such WOW Business is
currently being conducted and in the manner in which such WOW Business is
proposed to be conducted.

4.10 Insurance. The Schedule 4.10 sets forth an accurate and complete list of
all insurance policies, self-insurance arrangements and fidelity bonds,
currently in effect, that insure the WOW Business and/or the Purchased Assets
(collectively, the “Insurance Policies”). Seller has delivered to Purchaser
true, correct and complete copies of all Insurance Policies. Each Insurance
Policy is valid, binding, and in full force and effect. Seller is not in breach
of any Insurance Policy, and no event has occurred which, with notice or the
lapse of time, would constitute such a breach, or permit termination,
modification, or acceleration, of any Insurance Policy. Seller has not received
any notice of cancellation or non-renewal of any Insurance Policy. The
consummation of the Transaction will not cause a breach, termination,
modification, or acceleration of any Insurance Policy. There is no claim under
any Insurance Policy that has been improperly filed or as to which any insurer
has questioned, disputed or denied liability. Seller has not received any notice
of, nor does Seller have any Knowledge of any facts that might result in, a
material increase in the premium for any Insurance Policy. All sales of products
by the WOW Business prior to the closing date are covered under the Insurance
Policies.

4.11 Title; Sufficiency; Condition of Assets.

(a) Seller has good and marketable title to, is the exclusive legal and
equitable owner of, and has the unrestricted power and right to sell, assign and
deliver the Purchased Assets. The Purchased Assets are free and clear of all
Encumbrances of any kind or nature, except (a) restrictions imposed in any
Governmental Approval and (b) Encumbrances disclosed on Schedule 4.11 which are
being removed and released concurrently with the Closing on the date thereof.
Upon Closing, Purchaser will acquire exclusive, good and marketable title or
license to (as the case may be) the Purchased Assets and no restrictions will
exist on Purchaser’s right to resell, license or sublicense any of the Purchased
Assets or engage in the WOW Business.

(b) Except for such inventory as may be necessary to operate the WOW Business,
the Purchased Assets include all the assets necessary to permit Purchaser to
conduct the WOW Business after the Closing in a manner substantially equivalent
to the manner as it is being conducted on the date of this Agreement in
compliance with all Legal Requirements.

(c) All Purchased Assets are (i) in good operating condition and repair,
ordinary wear and tear excepted; (ii) suitable and adequate for continued use in
the manner in which they are presently being used; (iii) adequate to meet all
present and reasonably anticipated future requirements of the WOW Business; and
(iv) free of defects (latent and patent).

4.12 Reserved.

4.13 Intellectual Property.

(a) Schedule 1.1(b) lists all WOW Intellectual Property, specifying in each case
whether such WOW Intellectual Property is owned or controlled by or for,
licensed to, or otherwise held by or for the benefit of Seller, including all
Registered Intellectual Property Rights owned by, filed in the name of or
applied for by Seller and used in the WOW Business (the “WOW Registered
Intellectual Property Rights”).

(b) Each item of WOW Intellectual Property (i) is valid, subsisting and in full
force and effect, (ii) has not been abandoned or passed into the public domain
and (iii) is free and clear of any Encumbrances.

(c) The WOW Intellectual Property constitutes all the Intellectual Property
Rights used in and/or necessary to the conduct of the WOW Business as it is
currently conducted, and as it is currently planned or contemplated to be
conducted by Seller prior to the Closing and by Purchaser following the Closing,
including the design, development, manufacture, use, import and sale of the
Seller Products (including those currently under development).

(d) Each item of WOW Intellectual Property either (i) is exclusively owned by
Seller and was written and created solely by employees of Seller acting within
the scope of their employment or by third parties, all of which employees and
third parties have validly and irrevocably assigned all of their rights,
including Intellectual Property Rights therein, to Seller, and no third party
owns or has any rights to any such WOW Intellectual Property, or (ii) is duly
and validly licensed to Seller for use in the manner currently used by Seller in
the conduct of the WOW Business and, as it is currently planned or contemplated
to be used by Seller in the conduct of the WOW Business prior to the Closing and
by Purchaser following the Closing.

(e) In each case in which Seller has acquired any Intellectual Property Rights
from any Person, Seller has obtained a valid and enforceable assignment
sufficient to irrevocably transfer all rights in such Intellectual Property
Rights (including the right to seek past and future damages with respect
thereto) to Seller. No Person who has licensed Intellectual Property Rights to
Seller has ownership rights or license rights to improvements made by Seller in
such Intellectual Property Rights. Seller has not transferred ownership of, or
granted any exclusive license of or right to use, or authorized the retention of
any exclusive rights to use or joint ownership of, any Intellectual Property
Rights that is or was WOW Intellectual Property to any Person.

(f) There are no facts, circumstances or information that (i) would render any
WOW Intellectual Property invalid or unenforceable, (ii) would adversely affect
any pending application for any WOW Registered Intellectual Property Right, or
(iii) would adversely affect or impede the ability of Seller to use any WOW
Intellectual Property in the conduct of the WOW Business as it is currently
conducted or as it is currently planned or contemplated to be conducted by
Seller prior to Closing or by Purchaser following the Closing. Seller has not
misrepresented, or failed to disclose, and has no Knowledge of any
misrepresentation or failure to disclose, any fact or circumstances in any
application for any WOW Registered Intellectual Property Right that would
constitute fraud or a misrepresentation with respect to such application or that
would otherwise affect the validity or enforceability of any WOW Registered
Intellectual Property Right.

(g) All necessary registration, maintenance and renewal fees in connection with
each item of WOW Registered Intellectual Property Rights have been paid and all
necessary documents and certificates in connection with such WOW Registered
Intellectual Property Rights have been filed with the relevant patent,
copyright, trademark, domain name registries or other authorities in the United
States or foreign jurisdictions, as the case may be, for the purposes of
maintaining such WOW Registered Intellectual Property Rights. There are no
actions that must be taken by Seller within one hundred twenty (120) days
following the Closing Date, including the payment of any registration,
maintenance or renewal fees or the filing of any responses to office actions,
documents, applications or certificates for the purposes of obtaining,
maintaining, perfecting, preserving or renewing any WOW Registered Intellectual
Property Rights. To the maximum extent provided for by, and in accordance with,
applicable laws and regulations or registration requirements, Seller has
recorded in a timely manner each such assignment of a WOW Registered
Intellectual Property Right assigned to Seller with the relevant governmental
authority and domain name registries, including without limitation the United
States Patent and Trademark Office (the “PTO”), the U.S. Copyright Office or
their respective counterparts in any relevant foreign jurisdiction, as the case
may be.

(h) Seller has taken all necessary action to maintain and protect (i) the WOW
Intellectual Property, and (ii) the secrecy, confidentiality, value and Seller’s
rights in the Confidential Information and Trade Secrets of Seller and those
provided by any Person to Seller, including by having and enforcing a policy
requiring all current and former employees, consultants and contractors of
Seller to execute appropriate confidentiality and assignment agreements. All
copies thereof shall be delivered to Purchaser at Closing. Seller has no
Knowledge of any violation or unauthorized disclosure of any Trade Secret or
Confidential Information related to the WOW Business, the Purchased Assets, or
obligations of confidentiality with respect to such. Only the individuals named
in the Seller Disclosure Schedule, which describes their relationship with
Seller, have had access to such Trade Secrets and Confidential Information, and
each such individual has signed a confidentiality agreement with respect
thereto.

(i) The operation of the WOW Business as it is currently conducted, or as it is
currently planned or contemplated to be conducted by Seller prior to the
Closing, including but not limited to the design, development, use, import,
branding, advertising, promotion, marketing, manufacture and sale of the Seller
Products (including any currently under development), does not and will not, and
will not when operated by Purchaser substantially in the same manner following
the Closing, infringe or misappropriate any Intellectual Property Rights of any
Person, violate any right of any Person (including any right to privacy or
publicity), defame or libel any Person or constitute unfair competition or trade
practices under the laws of any jurisdiction, and Seller has not received notice
from any Person claiming that such operation or any Seller Product (including
any currently under development) infringes or misappropriates any Intellectual
Property Rights of any Person (including any right of privacy or publicity), or
defames or libels any Person or constitutes unfair competition or trade
practices under the laws of any jurisdiction (nor does Seller have Knowledge of
any basis therefor).

(j) To Seller’s Knowledge, no Person is violating, infringing or
misappropriating any WOW Intellectual Property Right.

(k) There are no Proceedings before any Governmental Authority (including before
the PTO) anywhere in the world related to any of the WOW Intellectual Property,
including any WOW Registered Intellectual Property Rights.

(l) No WOW Intellectual Property or Seller Product is subject to any Proceeding
or any outstanding decree, order, judgment, office action or settlement
agreement or stipulation that restricts in any manner the use, transfer or
licensing thereof by Seller or that may affect the validity, use or
enforceability of such WOW Intellectual Property or Seller Product.

(m) Schedule 1.1(c) lists all Transferred Contracts affecting any WOW
Intellectual Property Rights. Seller is not in breach of, nor has Seller failed
to perform under, any such Transferred Contracts and, to Seller’s Knowledge, no
other party to any such Transferred Contracts, is in breach thereof or has
failed to perform thereunder.

(n) To the extent not listed on Schedule 1.1(c), the Seller Disclosure Schedule
lists all Transferred Contracts under which Seller has agreed to, or assumed,
any obligation or duty to warrant, indemnify, reimburse, hold harmless, guaranty
or otherwise assume or incur any obligation or liability, or provide a right of
rescission, with respect to the infringement or misappropriation by Seller or
such other person of the WOW Intellectual Property Rights of any Person other
than Seller.

(o) There is no Material Contract affecting any WOW Intellectual Property under
which there is any dispute regarding the scope of such Material Contract, or
performance under such Material Contract, including with respect to any payments
to be made or received by Seller thereunder.

(p) All WOW Intellectual Property will be fully transferable, alienable or
licensable by Purchaser without restriction and without payment of any kind to
any third party. The consummation of the Transaction as contemplated hereby will
not result in any loss of, or the diminishment in value of, any WOW Intellectual
Property or the right to use any WOW Intellectual Property.

(q) Neither this Agreement nor the Transaction, including the assignment to
Purchaser, by operation of law or otherwise, of any Transferred Contracts will
result in (i) Purchaser granting to any third party any right to, or with
respect to, any WOW Intellectual Property Right owned by, or licensed to,
Purchaser; (ii) Purchaser being bound by, or subject to, any non-compete or
other restriction on the operation or scope of its businesses, including the WOW
Business; or (iii) Purchaser being obligated to pay any royalties or other
amounts to any third party.

(r) There are no licenses, Contracts or rights that grant any subsidiary of the
Seller the right to use any WOW Intellectual Property.

4.14 Suppliers and Affiliates.

(a) Suppliers. All Contracts with suppliers of the WOW Business were entered
into by or on behalf of Seller and were entered into in the ordinary course of
business for usual quantities and at normal prices. Schedule 4.14(a) sets forth
an accurate, correct and complete:

(i) list of all suppliers of the WOW Business since the WOW Business was
acquired by Seller, including the list of all Suppliers of the WOW Business at
the time of such acquisition;

(ii) breakdown of the amounts paid to each supplier of the WOW Business that
received more than $100,000 from Seller (on an annualized basis) for each of the
fiscal year ended December 31, 2005, and the nine month period ended
September 30, 2006; and

(iii) list of all sole source suppliers of the WOW Business.

(b) Contract Affiliates. Schedule 4.14(b) sets forth a true, accurate and
complete list of all Contract Affiliates of the WOW Business.

(c) Seller has not entered into any Contract under which Seller is restricted
from selling, licensing or otherwise distributing any Seller Products to any
class of customers, in any geographic area, during any period of time or in any
segment of the market. There is no purchase commitment which provides that any
supplier will be the exclusive supplier of Seller or distributor. There is no
purchase commitment requiring Seller to purchase the entire output of a
supplier.

(d) Seller has not received any notice or other communication, has not received
any other information indicating, and otherwise has no Knowledge, that any
current customer, supplier or distributor identified in the Seller Disclosure
Schedule may cease dealing with Seller, may otherwise materially reduce the
volume of business transacted by such Person with Seller or otherwise is
materially dissatisfied with the service Seller provides such Person. Seller has
no reason to believe that any such Person will cease to do business with
Purchaser after, or as a result of, consummation of the Transaction, or that
such Person is threatened with bankruptcy or insolvency. Seller has no Knowledge
of any fact, condition or event which may, by itself or in the aggregate,
adversely affect its relationship with any such Person. Since January 1, 2006,
there has been no cancellation of backlogged orders regarding the WOW Business
in excess of the average rate of cancellation prior to such date.

(e) Neither Seller nor any of its officers or employees has directly or
indirectly given or agreed to give any rebate, gift or similar benefit to any
customer, supplier, distributor, broker, governmental employee or other Person,
who was, is or may be in a position to help or hinder the WOW Business (or
assist in connection with any actual or proposed transaction) which could
subject Seller (or Purchaser after consummation of the Transaction) to any
damage or penalty in any civil, criminal or governmental litigation or
proceeding or which would have a Material Adverse Effect on Seller (or Purchaser
after consummation of the Transaction).

(f) Schedule 4.14(f) sets for a complete list of all amounts owed to suppliers
of the WOW Business as of the Closing Date and the terms of payment with respect
to all amounts owed. Seller has reviewed and verified as correct all amounts
owed on Schedule 4.14(f) (the “Supplier Accounts Payable”).

4.15 Seller Products and Product Warranty. All products manufactured, processed,
distributed, shipped or sold by Seller in the context of operation of the WOW
Business and any services rendered by Seller in the context of operation of the
WOW Business have been in conformity with all applicable contractual commitments
and all expressed or implied warranties. To Seller’s knowledge, no liability
exists or will arise for repair, replacement or damage in connection with such
sales or deliveries, in excess of the reserve therefor on the Interim Balance
Sheet. Schedule 4.15 sets forth an accurate, correct and complete statement of
all written warranties, warranty policies, service and maintenance agreements of
the WOW Business. No products heretofore manufactured, processed, distributed,
sold, delivered or leased by Seller in the context of operation of the WOW
Business are now subject to any guarantee, written warranty, claim for product
liability, or patent or other indemnity. All warranties are in conformity with
the labeling and other requirements of the Magnuson-Moss Warranty Act and other
applicable laws. The Seller Disclosure Schedule sets forth an accurate, correct
and complete list and summary description of all service or maintenance
agreements under which Seller is currently obligated, indicating the terms of
such agreement and any amounts paid or payable thereunder. The product warranty
and return experience for the year ended December 31, 2005 and the nine months
ended September 30, 2006 is set forth in the Seller Disclosure Schedule. The
product warranty reserves on Seller’s Financial Statements and the Interim
Balance Sheet were prepared in accordance with GAAP and are adequate in light of
the circumstances of which Seller is aware.

4.16 Reserved.

4.17 Employees. Nothing contained in any of the Seller’s employee benefit plans
or agreements will obligate Purchaser to provide any benefits to employees,
former employees or beneficiaries of employees or former employees, or to make
any contributions to any plans from and after the Closing. Seller has not
represented to any of its employees than any of such employees will be offered
employment by Purchaser.

4.18 Compliance with Laws.

(a) Except as set forth on Schedule 4.18, Seller is, and at all times since
January 1, 2003 has been, in compliance in all material respects, with each
Legal Requirement that is applicable to Seller or any of Seller’s properties,
assets (including the Purchased Assets), operations or businesses (including the
WOW Business), and no event has occurred, and no condition or circumstance
exists, that might (with or without notice or lapse of time) constitute, or
result directly or indirectly in, a default under, a breach or violation of, or
a failure comply with, any such Legal Requirement. Seller has not received any
notice from any third party regarding any actual, alleged or potential violation
of any Legal Requirement. Seller has provided to Purchaser true and correct
copies of all legal opinions received by Seller related to the sale of decoded
inventory.

(b) To Seller’s knowledge, no Governmental Authority has proposed or is
considering any Legal Requirement that may affect Seller, Seller’s properties,
assets (including the Purchased Assets), operations or businesses (including the
WOW Business), or Seller’s rights thereto.

4.19 SEC Documents, Financial Statements.

(a) Seller has provided to Purchaser a true and complete copy of each statement,
report, registration statement (with the prospectus in the form filed pursuant
to Rule 424(b) of the Securities Act of 1933, as amended (the “Securities
Act”)), definitive proxy statement, and other filings filed with the SEC by
Seller since February 16, 2005 (collectively, the “Seller SEC Documents”). In
addition, Seller has provided to Purchaser complete copies of all exhibits to
the Seller SEC Documents filed prior to the date hereof. All documents required
to be filed as exhibits to the Seller SEC Documents have been so filed. As of
their respective filing dates, the Seller SEC Documents complied as to form in
all material respects with the requirements of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and the Securities Act and each of the
Seller SEC Documents was timely filed and did not contain any untrue statement
of material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements made therein, in light of the
circumstances in which they were made, not misleading, except to the extent
corrected, supplemented or superseded by a subsequently filed Seller SEC
Document. To the Seller’s knowledge, as of the date hereof, none of the Seller
SEC Documents is subject to ongoing SEC review or outstanding SEC comment.

(b) The financial statements of Seller, including the notes thereto, included in
the Seller SEC Documents (the “Seller Financial Statements”) and the audited
balance sheet of Seller, dated as of December 31, 2005 (the “Seller Balance
Sheet Date”) (i) were complete and correct as of their respective dates,
(ii) complied as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the SEC with
respect thereto as of their respective dates; (iii) have been prepared in
accordance with GAAP applied on a basis consistent throughout the periods
indicated and consistent with each other (except as may be indicated in the
notes thereto or, in the case of unaudited statements, included in Quarterly
Reports on Form 10-Q, as permitted by Form 10-Q of the SEC); and (iv) fairly
present the consolidated financial condition and results of operations of Seller
as of the respective dates and for the respective periods indicated therein
(subject, in the case of unaudited statements, to normal, recurring year-end
adjustments). There has been no change in Seller accounting policies except as
described in the notes to the Seller Financial Statements. The Seller does not
intend to correct or restate, and there is not any basis to restate, any of the
Seller Financial Statements.

4.20 Governmental Approvals.

(a) Seller has all Governmental Approvals that are necessary or appropriate in
connection with Seller’s ownership and use of its properties or assets
(including the Purchased Assets) or Seller’s operation of its businesses
(including the WOW Business). Seller has made all filings with, and given all
notifications to, all Governmental Authorities as required by all applicable
Legal Requirements. Schedule 1.1(d) contains an accurate, correct and complete
list and summary description of each such Governmental Approval, filing or
notification. Each such Governmental Approval, filing and notification is valid
and in full force and effect, and there is not pending or threatened any
Proceeding which could result in the suspension, termination, revocation,
cancellation, limitation or impairment of any such Governmental Approval, filing
or notification. No violations have been recorded in respect of any Governmental
Approvals, and Seller knows of no meritorious basis therefor. No fines or
penalties are due and payable in respect of any Governmental Approval or any
violation thereof.

(b) Seller has delivered to Purchaser accurate and complete copies of all of the
Governmental Approvals, filings and notifications identified in Schedule 1.1(d),
including all renewals thereof and all amendments thereto. All Governmental
Approvals are freely assignable to Purchaser.

4.21 Proceedings and Orders.

(a) Except as set forth on Schedule 4.21, there is no Proceeding pending or, or
to Seller’s Knowledge, threatened against or affecting Seller, any of Seller’s
properties, assets (including the Purchased Assets), operations or businesses
(including the WOW Business), or Seller’s rights relating thereto. Seller’s
Knowledge, no event has occurred, and no condition or circumstance exists, that
might directly or indirectly give rise to or serve as a basis for the
commencement of any such Proceeding. Seller has delivered to Purchaser true,
accurate and complete copies of all pleadings, correspondence and other
documents relating to any such Proceeding. No insurance company has asserted in
writing that any such Proceeding is not covered by the applicable policy related
thereto.

(b) Neither Seller, officers, directors, agents or employees, nor any of
Seller’s properties, assets (including the Purchased Assets), operations or
businesses (including the WOW Business), nor Seller’s rights relating to any of
the foregoing, is subject to any Order or any proposed Order.

4.22 Reserved.

4.23 Taxes.

(a) Seller and each of subsidiaries has timely filed all Tax Returns (as defined
below) that it was required to file, and such Tax Returns are true, correct and
complete. All Taxes (as defined below) shown to be payable on such Tax Returns
or on subsequent assessments with respect thereto have been paid in full on a
timely basis, and no other Taxes are payable by Seller or any subsidiary with
respect to any period ending prior to the date of this Agreement, whether or not
shown due or reportable on such Tax Returns, other than Taxes for which adequate
accruals have been provided in the Seller Financial Statements or amounts
payable with respect to periods or portions of periods after the Seller Balance
Sheet Date in accordance with past practice. No claim has been made by a Tax
Authority in a jurisdiction where Tax Returns are not filed by or on behalf of
the Seller or any of its subsidiaries that the Seller or any such subsidiary is
or may be subject to taxation by that jurisdiction. Seller and each of
subsidiaries has withheld and paid over all Taxes required to have been withheld
and paid over, and complied with all information reporting and backup
withholding requirements, including maintenance of required records with respect
thereto. Neither Seller nor any subsidiary has any liability for unpaid Taxes
accruing after the date of its latest Financial Statements except for Taxes
incurred in the ordinary course of business. Except as disclosed in the Seller
SEC Documents, there are no liens for Taxes on the properties of Seller or any
of its subsidiaries, other than liens for Taxes not yet due and payable.

(b) Except as disclosed in the Seller SEC Documents, no Tax Returns of Seller or
any of its subsidiaries have been audited and no audit or other administrative
proceeding is pending or threatened. No judicial proceeding is pending or
threatened that involves any Tax or Tax Return filed or paid by or on behalf of
the Seller or any of its subsidiaries. Neither the Seller nor any of its
subsidiaries is delinquent in the payment of any Tax or has requested an
extension of time to file a Tax Return and not yet filed such return. Seller has
delivered to Purchaser correct and complete copies of all Tax Returns filed,
examination reports, and statements of deficiencies assessed or agreed to by
Seller or any of its subsidiaries for the last five (5) years. Except as
disclosed in the Seller SEC Documents, neither Seller nor any of subsidiaries is
delinquent in the payment of any tax, has waived any statute of limitations in
respect of any Tax or agreed to an extension of time with respect to any Tax
assessment or deficiency.

(c) Neither the Seller nor any subsidiary of Seller has been a member of an
affiliated, consolidated, combined or unitary group except as disclosed in the
Seller SEC Documents. Neither Seller nor any of its subsidiaries is a party to
or bound by any tax indemnity agreement, tax sharing agreement, tax shelter
vehicle or similar contract. Neither Seller nor any of its subsidiaries is a
party to any joint venture, partnership, or other arrangement or contract which
could be treated as a partnership or “disregarded entity” for United States
federal income tax purposes.

(d) Neither Seller nor any of its subsidiaries is obligated under any agreement,
contract or arrangement that may result in the payment of any amount that would
not be deductible by reason of Sections 162(m) or 280G of the Code.

(e) Neither Seller nor any of its subsidiaries has been or, to its knowledge,
will be required to include any adjustment in Taxable income for any Tax period
(or portion thereof) pursuant to Section 481 or 263A of the Code or any
comparable provision under state or foreign Tax laws as a result of
transactions, events or accounting methods employed prior to the Transaction
other than any such adjustments required as a result of the Transaction. Neither
Seller nor any of its subsidiaries has filed any disclosures under Section 6662
of the Code or comparable provisions of state, local or foreign law to prevent
the imposition of penalties with respect to any Tax reporting position taken on
any Tax Return. Neither Seller nor any of its subsidiaries has engaged in a
“reportable transaction” within the meaning of the Treasury Regulations under
Section 6011 of the Code. Neither the Seller nor any of its subsidiaries has
received a Tax opinion with respect to any transaction relating to the Seller or
any of its subsidiaries other than a transaction in the ordinary course of
business. Neither Seller nor any of its subsidiaries is currently or has been a
United States real property holding corporation (within the meaning of
Section 897(c)(2) of the Code) during the applicable periods specified in
Section 897(c)(1)(A)(ii) of the Code.

(f) Neither Seller nor any of its subsidiaries has been the “distributing
corporation” (within the meaning of Section 355(c)(2) of the Code) with respect
to a transaction described in Section 355 of the Code within the five (5) year
period ending as of the date of this Agreement. No Tax Asset of the Seller or
any of its subsidiaries is currently subject to a limitation under Sections 382
or 383 of the Code or similar provisions of state, local or foreign law.

(g) Seller has treated itself as owner of each of the Purchased Assets for Tax
purposes. None of the Purchased Assets is the subject of a “safe-harbor lease”
within the provisions of former Section 168(f)(8) of the Code, as in effect
prior to amendment by the Tax Equity and Fiscal Responsibility Act of 1982. None
of the Purchased Assets directly or indirectly secures any debt the interest on
which is tax exempt under Section 103(a) of the Code. None of the Purchased
Assets is “tax-exempt use property” within the meaning of Section 168(h) of the
Code or limited use property under Revenue Procedure 2001-28. None of the
Purchased Assets are U.S. real property interests as described in Section 897 of
the Code.

(h) The Seller is a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

4.24 Customers and Privacy. The Seller and its subsidiaries (i) have fully
complied with all federal, state and local laws relating to privacy and data
security and (ii) have complied with all aspects of collecting and processing
customer information and have fully complied with the CAN-Spam Act when sending
commercial emails to customers. The Seller and subsidiaries have fully complied
with the terms of their privacy policies, and have not used information
collected in a manner inconsistent in any way with such laws or privacy
policies. The Seller’s use, license, sublicense and sale of any data collected
from users at any website operated by the Seller or subsidiaries and any
co-branded websites which the Seller manages have complied in all material
respects with the Seller’s applicable published privacy policy at the time such
data was collected. The sale of the Purchased Assets (i) will not violate any
federal, state and local laws relating to privacy and data security and
(ii) will fully comply with Seller’s privacy policies.

4.25 Brokers. The Seller has no Liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which the Purchaser could become liable or
obligated.

4.26 Solvency. Seller is not entering into the Transaction with the intent to
hinder, delay or defraud any Person to which it is, or may become, indebted. The
Purchased Assets Purchase Price is not less than the reasonably equivalent value
of the Purchased Assets. Seller’s assets, at a fair valuation, exceed its
liabilities, and Seller will be able after the Closing of the Transaction, to
meet its debts as they mature and will not become insolvent as a result of the
Transaction. After the Closing of the Transaction, Seller will have sufficient
capital and property remaining to conduct the business in which it will
thereafter be engaged.

4.27 Board Approval. The Board of Directors of Seller has (i) approved and
declared advisable this Agreement and the Transaction and (ii) determined that
the Transaction is in the best interests of the stockholders of Seller and is on
terms that are fair to such stockholders.

4.28 Third Party Consents. Schedule 4.28 lists all contracts that require a
novation or consent to the Transaction, prior to the Closing Date so that such
contracts may remain in full force and effect after the Closing.

4.29 No Other Agreement. Neither Seller, nor any of its Representatives, has
entered into any Contract with respect to the sale or other disposition of any
assets (including the Purchased Assets) or capital stock of Seller except as set
forth in this Agreement.

4.30 Product Liability.

(a) The WOW Business is not subject to any Liabilities or Damages arising from
any injury to person or property or as a result of ownership, possession or use
of any Seller Product manufactured, processed, distributed, shipped or sold
prior to the Closing Date. All such Liabilities and Damages are fully covered by
product liability insurance or otherwise provided for, and Seller shall properly
satisfy and discharge all such Liabilities and Damages. There have been no
recalls of any Seller Products sold on the WOW Website, and to the Knowledge of
Seller, none are threatened or pending, and no report has been filed or is
required to have been filed with respect to any Seller Products sold on the WOW
Website under the Consumer Products Safety Act, as amended, or under any other
law, rule or regulation. No circumstances exist involving the safety aspects of
any Seller Products that would cause any obligation to report to any
Governmental Authority. There are no, and within the last twelve (12) months
there have not been any, actions, claims or threats thereof related to product
liability against or involving the WOW Business or any Seller Products sold on
the WOW Website and no such actions, claims or threats have been settled,
adjudicated or otherwise disposed of within the last twelve (12) months.

(b) There are no citations, decisions, adjudications or written statements by
any Governmental Authority or consent decrees between any Governmental Authority
and Seller stating that any Seller Product sold on the WOW Website is
(i) defective or unsafe or (ii) fails to meet any standards promulgated by any
such standards. There is no (A) fact or condition related to any Seller Product
sold on the WOW Website that would impose upon Seller a duty to recall any
Seller Product sold on the WOW Website or (B) material liability for returns or
other product liability claims with respect to any Seller Product sold on the
WOW Website not adequately reserved on the Financial Statements or Interim
Balance Sheet in accordance with GAAP.

4.31 Promotions. Schedule 4.31 sets forth a complete lists of all promotions,
coupons, vouchers, rebates, sweepstakes, programs or other offers made available
to customers of the WOW Business since January 1, 2006 and such other
promotions, coupons, vouchers, rebates, sweepstakes, programs that are in effect
as of the Closing Date, along with copies of all related data, forms, specimen
coupons, vouchers rules, verification protocols, terms and conditions and
expiration dates.

4.32 Full Disclosure.

(a) Neither this Agreement nor any of the other Transaction Agreements,
(i) contains or will contain as of the Closing Date any untrue statement of fact
or (ii) omits or will omit to state any material fact necessary to make any of
the representations, warranties or other statements or information contained
herein or therein (in light of the circumstances under which they were made) not
misleading.

(b) Other than as set forth herein or in Seller’s filings with the SEC, there is
no fact (other than publicly known facts related exclusively to political or
economic matters of general applicability that will adversely affect all
Entities comparable to Seller) that may have a Material Adverse Effect on
Seller.

(c) All of the information set forth in the Seller Disclosure Schedule, and all
other information regarding Seller or Seller’s properties, assets (including the
Purchased Assets), operations, businesses (including the WOW Business),
Liabilities, financial performance, net income and prospects that has been
furnished to Purchaser or any of its Representatives by or on behalf of Seller
or any of Seller’s Representatives, is accurate, correct and complete in all
material respects.

(d) Each representation and warranty set forth in this Article 4 is not
qualified in any way whatsoever except as explicitly provided therein, will not
merge on Closing or by reason of the execution and delivery of any Contract at
the Closing, will remain in force on and immediately after the Closing Date
subject to the terms and conditions of this Agreement, is given with the
intention that liability is not limited to breaches discovered before Closing,
is separate and independent and is not limited by reference to any other
representation or warranty or any other provision of this Agreement, and is made
and given with the intention of inducing Purchaser to enter into this Agreement.

ARTICLE 5.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby represents and warrants as of the date hereof to Seller as
follows:

5.1 Organization and Good Standing. Purchaser is a limited liability company
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization.

5.2 Authority; Binding Nature of Agreements. Purchaser has all requisite power
and authority to execute and deliver this Agreement and all other Transaction
Agreements to which it is a party and to carry out the provisions of this
Agreement and the other Transaction Agreements. The execution, delivery and
performance by Purchaser of this Agreement and the other Transaction Agreements
have been approved by all requisite action on the part of Purchaser. This
Agreement has been duly and validly executed and delivered by Purchaser. Each of
this Agreement and the other Transaction Agreements constitutes, or upon
execution and delivery, will constitute, the legal, valid and binding obligation
of Purchaser, enforceable against Purchaser in accordance with its terms, except
as may be limited by bankruptcy, insolvency, reorganization, moratorium and
other similar laws and equitable principles related to or limiting creditors’
rights generally and by general principles of equity.

5.3 No Conflicts; Required Consents. The execution, delivery and performance of
this Agreement or any other Transaction Agreement by Purchaser do not and will
not (with or without notice or lapse of time) conflict with, violate or result
in any breach of (i) any of the provisions of Purchaser’s Certificate of
Formation; (ii) any resolutions adopted by Purchaser’s members or its board of
directors or committees thereof; (iii) any of the terms or requirements of any
Governmental Approval held by Purchaser or any of its employees or that
otherwise relates to Purchaser’s business; or (iv) any provision of a Contract
to which Purchaser is a party.

5.4 Brokers. The Purchaser has no Liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which the Seller could become liable or
obligated.

ARTICLE 6.

POST CLOSING COVENANTS

6.1 WOW Intellectual Property.

(a) Seller agrees that, from and after the date hereof, it shall not, and it
shall cause its Representatives not to, use any of the WOW Intellectual
Property. If Seller or any assignee of Seller owns or has any right or interest
in any WOW Intellectual Property that cannot be, or for any reason is not,
assigned to Purchaser at the Closing, Seller shall grant or cause to be granted
to Purchaser, at the Closing, a worldwide, royalty-free, fully paid up,
perpetual, irrevocable, transferable, sublicensable, and exclusive license to
Exercise All Rights in and to such WOW Intellectual Property.

(b) If Purchaser is unable to enforce its Intellectual Property Rights against a
third party as a result of any Legal Requirement that prohibits enforcement of
such rights by a transferee of such rights, Seller agrees to assign to Purchaser
such rights as may be required by Purchaser to enforce its Intellectual Property
Rights in its own name. If such assignment still does not permit Purchaser to
enforce its Intellectual Property Rights against the third party, Seller agrees
to initiate proceedings against such third party in Seller’s name; provided,
however, that Purchaser shall be entitled to participate in such proceedings and
provided further that Purchaser shall be responsible for the costs and expenses
of such proceedings.

6.2 Cooperation. After the Closing, upon the request of Purchaser, Seller shall
(i) execute and deliver any and all further materials, documents and instruments
of conveyance, transfer or assignment as may reasonably be requested by
Purchaser to effect, record or verify the transfer to, and vesting in Purchaser,
of Seller’s right, title and interest in and to the Purchased Assets, free and
clear of all Encumbrances, in accordance with the terms of this Agreement; and
(ii) cooperate with Purchaser, at Purchaser’s expense, to enforce the terms of
any Transferred Contracts, including terms relating to confidentiality and
Intellectual Property Rights, and to contest or defend against any Proceeding
relating to the Transaction or to the operation of the WOW Business before the
Closing Date. After the Closing, Seller shall (a) reasonably cooperate with
Purchaser in its efforts to continue and maintain for the benefit of Purchaser
those business relationships of Seller existing prior to the Closing and
relating to the business to be operated by Purchaser after the Closing;
(b) satisfy the Retained Liabilities in a manner that is not detrimental to any
of such relationships; (c) refer to Purchaser all inquiries relating to such
business; and (d) promptly deliver to Purchaser (i) any mail, packages and other
communications addressed to Seller relating to the WOW Business and (ii) any
cash or other property that Seller receives and that properly belongs to
Purchaser. Neither Seller nor any of its officers, employees, agents or
stockholders shall take any action that would tend to diminish the value of the
Purchased Assets after the Closing or that would interfere with the business of
Purchaser to be engaged in after the Closing, including disparaging the name or
business of Purchaser.

6.3 Limited Power of Attorney. Effective upon the date hereof, Seller hereby
irrevocably appoints Purchaser and its successors, agents and assigns as its
true and lawful attorney, in its name, place and stead, with power of
substitution, to take any action and to execute any instrument which Purchaser
may deem necessary or advisable to fulfill Seller’s obligations or rights under,
or to accomplish the purposes of, this Agreement, including, (i) to demand and
receive any and all Purchased Assets and to make endorsements and give receipts
and releases for and in respect of the same; (ii) to institute, prosecute,
defend, compromise and/or settle any and all Proceedings with respect to the
Purchased Assets except those Proceedings listed on Schedule 6.3; (iii) to make
any filings required to transfer any WOW Intellectual Property or any other
Purchased Assets; and (iv) to receive and open all mail, packages and other
communications addressed to Seller and relating to the WOW Business. The
foregoing power of attorney is a special power of attorney coupled with an
interest and is irrevocable.

6.4 Return of Purchased Assets. If, for any reason after the Closing, any of the
Purchased Assets are ultimately determined to be Excluded Assets or Retained
Liabilities, respectively, (i) Purchaser shall transfer and convey (without
further consideration) to Seller, and Seller shall accept, such assets;
(ii) Seller shall assume, and agree to pay, perform, fulfill and discharge
(without further consideration) such liabilities; and (iii) Purchaser and Seller
shall execute such documents or instruments of conveyance or assumption and take
such further acts which are reasonably necessary or desirable to effect the
transfer of such assets back to Seller and the re-assumption of such liabilities
by Seller.

6.5 Records and Documents. For a period of three years after the Closing, at
Purchaser’s request, Seller shall provide Purchaser and its representatives with
access to and the right to make copies of those records and documents related to
the WOW Business, including but not limited to the Books and Records, possession
of which is retained by Seller, as may be necessary or useful in connection with
Purchaser’s conduct of the WOW Business after the Closing. If during such period
Seller elects to dispose of such records and documents, Seller shall give
Purchaser sixty (60) days’ prior written notice, during which period Purchaser
shall have the right to take such records and documents without further
consideration.

6.6 Insurance and Warranty Claims. Until June 30, 2007, Seller shall maintain in
full force and effect product liability insurance on all Seller Products sold on
the WOW Website prior to the Closing Date, in a form and with such limits as
currently maintained by Seller. Such policy shall name Purchaser as an
additional named insured and provide that it may not be cancelled without prior
notice to Purchaser. Seller shall provide, at Purchaser’s request, reasonably
satisfactory evidence that such insurance policy continues to be in effect and
that all premiums have been paid.

6.7 Director and Officer Insurance. Until March 1, 2007 Seller shall maintain in
full force and effect director and officer insurance as currently in effect.
Seller shall provide, at Purchaser’s request, reasonably satisfactory evidence
that such insurance policy continues to be in effect and that all premiums have
been paid.

6.8 Dissolution; Restricted Payments. Seller shall not, and shall not permit any
of its subsidiaries to, with the intent to hinder, delay or defraud any Person
to which it is, or may become, indebted, dissolve or liquidate or declare or
make any dividend payment or other distribution on any shares of its capital
stock, or purchase, redeem or otherwise acquire for value any shares of its
capital stock or any options, warrants or other rights to acquire such shares
now or hereafter outstanding.

6.9 Bulk Sales Indemnification. Subject to Section 7.2, Purchaser hereby waives
compliance by Seller with any applicable bulk sales Legal Requirements in
connection with the Transaction.

6.10 Payment of Seller Supplier Accounts Payable. Within four (4) Business Days
following the Closing Date, Seller shall cause all suppliers to the WOW Business
to be paid in full, including but not limited all amounts set forth on
Schedule 4.14(f) hereto, without regard to any payment arrangements, grace
periods, rights of set off or other term or condition which would permit or
entitle Seller to pay such suppliers at any later date. Seller shall promptly
provide to Purchaser reasonable evidence of such payment.

(a) Nonsolicitation of Employees. Seller agrees that for a period of five
(5) years following the Closing Date, Seller and any Affiliate Entity will not
directly or indirectly, without the prior written approval of Purchaser, solicit
for hire or hire, any employees or consultants of Seller or its Affiliates who
are or become employees or consultants of Purchaser or its Affiliates (each, a
“Restricted Employee”), or directly or indirectly, solicit for hire, or hire on
behalf of any third party, any Restricted Employee; provided, however, that
nothing in this Section 6.10 shall be deemed breached by any general
advertisement for potential employees that is not specifically directed at the
Restricted Employees, provided, that in the event a Restricted Employee responds
to a general advertisement for potential employees, (without Seller soliciting
such person in violation of the restriction contained in this Section 6.10), the
hiring of such Restricted Employee shall not be deemed a violation of this
Section 6.10.

(b) Nonsolicitation of Customers. Seller agrees that it will not, directly or
indirectly, without the prior written approval of Purchaser, solicit or contact
any customer of the WOW Business or Purchaser, or any potential customer with
whom the WOW Business or Purchaser has had any contact, or from which it has
received or to which it has submitted a proposal for products or services, for
the purpose of (i) any commercial pursuit which is in competition with the WOW
Business or the businesses engaged in by Purchaser as of the date hereof,
(ii) providing such customer or potential customer products or services that are
the same as or substantially similar to those provided or offered to be provided
by the WOW Business or Purchaser as of the date hereof, or (iii) taking away or
interfering or attempting to interfere with any customer, trade, business or
patronage of the WOW Business or Purchaser.

(c) Nondisclosure.

(i) Seller acknowledges that, in connection with the operation of Seller and the
WOW Business prior to the Closing Date, Seller, either directly or indirectly or
through its representatives, has had access to confidential information relating
to the Seller and the WOW Business, including technical, financial or marketing
information, lists of vendors, suppliers and customers, ideas, methods,
developments, inventions, improvements, business plans, trade secrets,
scientific or statistical data, diagrams, drawings, specifications, or other
proprietary information relating thereto, including analyses, compilations,
studies or other documents, record or data prepared by Seller or its
representatives which contain or otherwise reflect or are generated from such
information (“Confidential Information”) a portion of which is being sold as
part of the Purchased Assets (the “Purchased Confidential Information”). Seller
agrees that it will treat all Purchased Confidential Information as
confidential, preserve the confidentiality thereof and not use or disclose any
Confidential Information for any purpose or reason whatsoever, except to
authorized representatives of Purchaser. If, however, Confidential Information
is disclosed, Seller will immediately notify Purchaser in writing and will take
all reasonable steps required to prevent further disclosure. Notwithstanding the
foregoing, to the extent any Confidential Information is used by Seller both in
connection with the Ashford Business and the WOW Business, then both Seller and
Purchaser shall have the respective right to use such Confidential Information
(which for the avoidance of doubt shall include both Purchaser’s and Seller’s
respective right to sell or otherwise transfer such Confidential Information)
following the Closing.

6.11 Publicity. Neither Seller nor Purchaser shall issue any press release or
public announcement concerning this Agreement or the transactions contemplated
hereby without obtaining the prior written approval of the other party hereto,
which approval will not be unreasonably withheld or delayed, unless, in the sole
judgment of Purchaser or Seller, disclosure is otherwise required by applicable
Law or by the applicable rules of any stock exchange on which Purchaser or
Seller lists securities, provided that, to the extent required by applicable
law, the party intending to make such release shall use its best efforts
consistent with such applicable law to consult with the other party with respect
to the text thereof.

6.12 Cooperation on Tax Matters.

(a) Seller and Purchaser shall cooperate with each other and promptly prepare
and file notifications with, and request Tax clearances from, Tax Authorities in
jurisdictions in which a portion of the Purchase Price may be required to be
withheld or in which Purchaser would be liable for any Tax liabilities of Seller
in the absence of such a Tax clearance.

(b) Purchaser and Seller agree to furnish or cause to be furnished to each
other, and each at their own expense, as promptly as practical, such information
(including access to books and records) and assistance, including making
employees available on a mutually convenient basis to provide additional
information and explanations of material provided, relating to the purchased
assets as is reasonably necessary for the filing of any Tax Returns, for the
preparation of any audit, and for the prosecution or defense of any claim, suit
or proceeding relating to any adjustment or proposed adjustment with respect to
Taxes.

6.13 Transition Assistance. Both following the date of this Agreement and
following the Closing Date, Seller agrees to cooperate with Purchaser in good
faith to provide such transition assistance, at no cost to Seller, as may be
reasonably required by Purchaser in connection with Purchaser’s operation of the
WOW Business.

6.14 Ice.com Covenants. Purchaser acknowledges and agrees to be bound by the
restrictions contained in Sections 6.11(h) and 7.6 (the “Subject Provisions”) of
the Asset Purchase Agreement dated May 11, 2006 by and among Ice.com, Inc., Ice
Diamond, LLC (the “Ice Parties”) and Odimo Incorporated solely as such
provisions apply to Purchaser with respect to the Purchased Assets, provided
that in the event Purchaser procures a release from the Ice Parties in respect
of the application of the Subject Provisions to the transactions contemplated
under this Agreement, then Purchaser shall have no continuing obligation under
this paragraph.

ARTICLE 7.

INDEMNIFICATION

7.1 Survival of Representations and Warranties. All representations, warranties,
covenants, conditions and agreements contained herein or in any other instrument
or other document delivered pursuant to this Agreement or in connection with the
Transaction shall survive the execution and delivery of this Agreement, the
consummation of the Transaction and any investigation or audit made by any party
hereto provided, however, that (a) all representations and warranties relating
to Taxes shall survive until six months after the expiration of the statute of
limitation applicable to such Taxes has expired (including all waivers and
extensions thereof), (b) all representations and warranties of Seller contained
in Sections 4.1, 4.2, 4.11(a) and 4.13, shall survive indefinitely; (c) all
representations and warranties other than those referred to in clauses (a) or
(b) above shall survive for a period of 12 months from the Closing Date. Any
claim for indemnification based upon a breach of any such representation or
warranty and asserted prior to end of the applicable survival period by written
notice in accordance with Section 8.2 shall survive until final resolution of
such claim. The representations and warranties contained in this Agreement (and
any right to indemnification for breach thereof) shall not be affected by any
investigation, verification or examination by any party hereto or by any
Representative of any such party or by any such party’s Knowledge of any facts
with respect to the accuracy or inaccuracy of any such representation or
warranty.

7.2 Indemnification by Seller. Subject to the limitations set forth in this
Article 7, Seller shall indemnify, defend and hold harmless Purchaser, its
Affiliates and its Representatives (each a “Purchaser Indemnitee”) from and
against any and all Damages, whether or not involving a third-party claim,
including attorneys’ fees and related defense costs and expenses (collectively,
“Purchaser Damages”), arising out of, relating to or resulting from (a) any
breach of a representation or warranty of Seller contained in this Agreement or
in any other Transaction Agreement; (b) any breach of a covenant of Seller
contained in this Agreement or in any other Transaction Agreement; (c) Excluded
Assets or Retained Liabilities; or (d) any noncompliance with applicable bulk
sales or fraudulent transfer Legal Requirements in connection with the
Transaction.

7.3 Procedures for Indemnification. Promptly after receipt by a Purchaser
Indemnitee of written notice of the assertion or the commencement of any
Proceeding by a third-party with respect to any matter referred to in
Section 7.2, the Indemnitee shall give written notice thereof to the Seller, and
thereafter shall keep the Seller reasonably informed with respect thereto;
provided, however, that failure of the Indemnitee to give the Seller notice as
provided herein shall not relieve the Seller of its obligations hereunder except
to the extent that the Seller is prejudiced thereby. The Seller shall have the
right to join in the defense of said claim, action or proceeding at Seller’s own
cost and expense and, if the Seller agrees in writing to be bound by and to
promptly pay the full amount of any final judgment from which no further appeal
may be taken and if the Indemnitee is reasonably assured of the Seller’s ability
to satisfy such agreement, then at the option of the Seller, the Seller may take
over the defense of such claim, action or proceeding, except that, in such case,
the Indemnitee shall have the right to join in the defense of said claim, action
or proceeding at its own cost and expense and provided that whether or not the
Seller takes over defense of a claim, the Seller shall not admit any liability
with respect to, or settle, compromise or discharge, such claim without the
Indemnitees’s prior written consent (which consent shall not be unreasonably
withheld); provided further that the Seller shall not agree, without the
Indemnitee’s consent, to the entry of any Judgment or settlement, compromise or
decree that provides for injunctive or other nonmonetary relief affecting the
Indemnitee.

7.4 Remedies Cumulative. The remedies provided in this Agreement shall be
cumulative and shall not preclude any party from asserting any other right, or
seeking any other remedies, against the other party.

7.5 Maximum Amounts. The aggregate liability of the Seller to indemnify
Purchaser Indemnitees entitled to indemnification for Damages under clauses
(a) or (b) of Section 7.2 (except for Damages arising from a breach of any of
the representations and warranties in Sections 4.1, 4.2, 4.11(a) or 4.13 or any
breach of this Article 7) shall in no event exceed $500,000. Notwithstanding the
foregoing, no maximum dollar limitation shall apply to Damages (i) arising from
any breach of the representations and warranties of Seller contained in
Sections 4.1, 4.2, 4.11(a) or 4.13 this Article 7 or (ii) under clauses (c) or
(d) of Section 7.2. Notwithstanding anything to the contrary contained in this
Agreement nothing herein shall foreclose, limit or prevent Purchaser from
seeking and obtaining, as and to the extent permitted under applicable law,
specific performance by Seller of any of its obligations under this Agreement or
injunctive relief against the Seller against Seller’s activities in breach of
this Agreement (including, without limitation, the obligations provided for
under Article 7).

7.6 Liability of Purchaser. The fact that Purchaser is not obligated to
indemnify Seller hereunder shall not be construed so as to limit the rights or
remedies that Seller may otherwise have against Purchaser, whether under this
Agreement or applicable law, in the event of (a) any breach or inaccuracy of a
representation or warranty of Purchaser contained in this Agreement or (b) any
failure by Purchaser to perform or comply with any covenant given by Purchaser
contained in this Agreement.

ARTICLE 8.

MISCELLANEOUS PROVISIONS

8.1 Expenses. Each party shall pay it own costs and expenses in connection with
this Agreement and the Transaction (including the fees and expenses of its
advisers, accountants and legal counsel).

8.2 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by commercial delivery
service, or mailed by registered or certified mail (return receipt requested) or
sent via facsimile (with confirmation of receipt) to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):

(a) if to Purchaser, to:

 
ILS Holdings LLC 101 South State Road 7, Suite 201 Hollywood, Florida 33023
Attn: Izac Ben-Shmuel Facsimile No.: (954) 985-1828 Telephone No.:
(954) 985-3827
 
with a copy to:
Greenberg Traurig, P.A. 401 East Las Olas Boulevard, Suite 2000 Fort Lauderdale,
Florida 33301 Attention: Stanley G. Jacobs, Jr. Facsimile No.: (954) 765-1477
Telephone No.: (954) 765-0500

(b) if to Seller, to:

 
Jeff Kornblum Chief Operating Officer Odimo Incorporated 14051 N.W. 14th Street
Sunrise, Florida 33323 Facsimile No.:
Telephone No.: (954) 835-2233
 
with a copy to:
Berman Rennert Vogel & Mandler, P.A. Bank of America Tower at International
Place, 29th Floor 100 S.E. Second Street Miami, Florida 33131 Attention: Charles
Rennert Facsimile No.: (305) 347-6463 Telephone No.: (305) 577-4171

8.3 Interpretation. Whenever the words “include,” “includes” or “including” are
used in this Agreement, they shall be deemed, as the context indicates, to be
followed by the words “but (is/are) not limited to.”

8.4 Counterparts; Facsimile Delivery. This Agreement may be executed in one or
more counterparts and delivered by facsimile, all of which shall be considered
one and the same agreement and shall become effective when one or more
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that all parties need not sign the same
counterpart.

8.5 Entire Agreement; Nonassignability; Parties in Interest. This Agreement and
the documents and instruments and other agreements specifically referred to
herein or delivered pursuant hereto, including the Appendices, Exhibits and the
Seller Disclosure Schedule, (a) constitute the entire agreement among the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof, (b) are not intended to confer upon any
other Person any rights or remedies hereunder and (c) shall not be assigned by
operation of law or otherwise except as otherwise specifically provided.

8.6 Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.

8.7 Governing Law; Jurisdiction and Venue; Waiver of Jury Trial. This Agreement
shall be governed by and construed in accordance with the laws of Delaware
without reference to such state’s principles of conflicts of law. Each of the
parties hereto irrevocably consents to the jurisdiction of any state court
located within the State of Florida in connection with any matter based upon or
arising out of this Agreement or the matters contemplated herein, agrees that
process may be served upon them in any manner authorized by the laws of the
State of Florida for such persons and waives and covenants not to assert or
plead any objection which they might otherwise have to such jurisdiction and
such process. THE PARTIES HERETO IRREVOCABLY WAIVE THE RIGHT TO A JURY TRIAL IN
CONNECTION WITH ANY ACTIONS, SUITS OR PROCEEDINGS ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE MERGER OR THE TRANSACTIONS CONTEMPLATED HEREBY.

8.8 Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation, preparation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.

8.9 Incorporation of Appendices, Exhibits and Schedules. The Appendices,
Exhibits and Schedules identified in this Agreement are incorporated herein by
reference and made a part hereof.

8.10 Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto, in whole
or in part (whether by operation of law or otherwise), without the prior written
consent of the other party, and any attempt to make any such assignment without
such consent shall be null and void; provided, that Purchaser shall be free to
assign this Agreement and/or any of the rights of Purchaser under this Agreement
to an Affiliate of Purchaser. Subject to the preceding sentence, this Agreement
will be binding upon, inure to the benefit of and be enforceable by the parties
and their respective successors and assigns.

8.11 Attorneys’ Fees. In any action at law or suit in equity to enforce this
Agreement or the rights of any of the parties hereunder, the prevailing party in
such action or suit shall be entitled to receive a sum for its attorneys’ fees
and all other costs and expenses incurred in such action or suit.

8.12 Further Assurances. Each party agrees (a) to furnish upon request to each
other party such further information, (b) to execute and deliver to each other
party such other documents, and (c) to do such other acts and things, all as
another party may reasonably request for the purpose of carrying out the intent
of this Agreement and the Transaction.

[Signatures Follow On a Separate Page]

3

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by their respective officers thereunto duly authorized all as of
the date first written above.

     
“PURCHASER”
ILS HOLDINGS LLC,
 


 
    a Florida limited liability company

 
   
By: 
  /s/ Shlomi Ben-Shmuel
 
   



    Name: Shlomi Ben-Shmuel
Title: Secretary-Member

“SELLER”

ODIMO INCORPORATED,
a Delaware corporation

By: /s/ Jeff Kornblum
Name: Jeff Kornblum
Title: President


WORLDOFWATCHES.COM, INC.,


a Delaware corporation

By: /s/Jeff Kornblum
Name: Jeff Kornblum
Title: President


4

APPENDIX 1
CERTAIN DEFINITIONS

“Affiliate” shall mean any member of the immediate family (including spouse,
brother, sister, descendant, ancestor or in-law) of any officer, director or
stockholder of Seller or any corporation, partnership, trust or other entity in
which Seller or any such family member has a five percent (5%) or greater
interest or is a director, officer, partner or trustee. The term Affiliate shall
also include any entity which controls, or is controlled by, or is under common
control with any of the individuals or entities described in the preceding
sentence.

“Agreement” shall mean the Asset Purchase Agreement to which this Appendix 1 is
attached (including the Seller Disclosure Schedule and all other appendices,
schedules and exhibits attached hereto), as it may be amended from time to time.

“Books and Records” shall have the meaning specified in Section 1.1(e).

“Business Day” shall mean any day of the year on which national banking
institutions in Miami, Florida are open to the public for conducting business
and are not required or authorized to close.

“Closing” shall have the meaning specified in Section 3.1

“Closing Date” shall have the meaning specified in Section 3.1.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Confidential Information” shall have the meaning specified in “Confidential
Information” shall mean all Trade Secrets and other confidential and/or
proprietary information of a Person, including information derived from reports,
investigations, research, work in progress, codes, marketing and sales programs,
financial projections, cost summaries, pricing formula, contract analyses,
financial information, projections, confidential filings with any state or
federal agency, and all other confidential concepts, methods of doing business,
ideas, materials or information prepared or performed for, by or on behalf of
such Person by its employees, officers, directors, agents, representatives, or
consultants. Information shall not be deemed Confidential Information hereunder
if (i) such information becomes available to or known by the public generally
through no fault of Seller or (ii) disclosure is required by law or the order of
any governmental authority under color of law, provided, however, that prior to
disclosing any information pursuant to this clause (ii), Seller shall, if
possible, give prior written notice thereof to Purchaser and, at Purchaser’s
election, either provide Purchaser with the opportunity to contest such
disclosure or seek to obtain a protective order narrowing the scope of such
disclosure and/or use of the Confidential Information; or (iii) Seller
reasonably believes that such disclosure is required in connection with the
defense of a lawsuit against Seller. Nothing herein shall be construed as
prohibiting Purchaser from pursuing any other available remedy for such breach
or threatened breach, including the recovery of damages.

“Consent” shall mean any approval, consent, ratification, permission, waiver or
authorization (including any Governmental Approval).

“Contract” shall mean any agreement, contract, consensual obligation, promise,
understanding, arrangement, commitment or undertaking of any nature (whether
written or oral and whether express or implied), whether or not legally binding.

“Contract Affiliates” shall mean Entities which are parties to Affiliate
Agreements whereby such entities are compensated for sales resulting from the
directions of customers to websites maintained by the WOW Business.

“Copyrights” shall mean all copyrights, including in and to works of authorship
and all other rights corresponding thereto throughout the world, whether
published or unpublished, including rights to prepare, reproduce, perform,
display and distribute copyrighted works and copies, compilations and derivative
works thereof.

“Damaged Goods” shall have the meaning set forth in Section 2.1(b).

“Damages” shall mean and include any loss, damage, injury, decline in value,
lost opportunity, Liability, claim, demand, settlement, judgment, award, fine,
penalty, Tax, fee (including any legal fee, accounting fee, expert fee or
advisory fee), charge, cost (including any cost of investigation) or expense of
any nature.

“Deposits and Advances” shall have the meaning specified in 1.1(h).

“Encumbrance” shall mean any lien, pledge, hypothecation, charge, mortgage,
security interest, encumbrance, equity, trust, equitable interest, claim,
preference, right of possession, lease, tenancy, license, encroachment,
covenant, infringement, interference, Order, proxy, option, right of first
refusal, preemptive right, community property interest, legend, defect,
impediment, exception, reservation, limitation, impairment, imperfection of
title, condition or restriction of any nature (including any restriction on the
voting of any security, any restriction on the transfer of any security or other
asset, any restriction on the receipt of any income derived from any asset, any
restriction on the use of any asset and any restriction on the possession,
exercise or transfer of any other attribute of ownership of any asset).

“Entity” shall mean any corporation (including any non-profit corporation),
general partnership, limited partnership, limited liability partnership, joint
venture, estate, trust or company (including any limited liability company or
joint stock company).

“Exchange Act” shall have the meaning specified in Section 4.19(a).

“Excluded Assets” shall have the meaning specified in Section 1.2.

“Exercise All Rights” shall mean to exercise or practice any and all rights now
or hereafter provided by law (by treaty, statute, common law or otherwise)
anywhere in the world to inventors, authors, creators and/or owners of
intellectual or intangible property; including the right to make, use, disclose,
sell, offer to sell, distribute, import, rent, lease, lend, reproduce, prepare
derivative works of and otherwise modify, perform and display (whether publicly
or otherwise), broadcast, transmit, use and/or otherwise exploit such
intellectual or intangible property and/or any product, component or service
embodying, related to or subject to such intellectual or intangible property;
and the right to assign, transfer, license and/or sublicense (with the right to
sublicense further) any of the foregoing, and the right to have and/or authorize
others to do any of the foregoing.

“Financial Statements” shall have the meaning specified in Section 4.5(a).

“Full Retail Cost” shall have the meaning set forth in Section 2.1(b).

“GAAP” means U.S. generally accepted accounting principles in effect on the date
on which they are to be applied pursuant to this Agreement, applied consistently
throughout the relevant periods.

“Governmental Approval” shall mean any: (a) permit, license, certificate,
concession, approval, consent, ratification, permission, clearance,
confirmation, exemption, waiver, franchise, certification, designation, rating,
registration, variance, qualification, accreditation or authorization issued,
granted, given or otherwise made available by or under the authority of any
Governmental Authority or pursuant to any Legal Requirement; or (b) right under
any Contract with any Governmental Authority.

“Governmental Authority” shall mean any: (a) nation, principality, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, municipal, foreign or
other government; (c) governmental or quasi governmental authority of any nature
(including any governmental division, subdivision, department, agency, bureau,
branch, office, commission, council, board, instrumentality, officer, official,
representative, organization, unit, body or Entity and any court or other
tribunal); (d) multinational organization or body; or (e) individual, Entity or
body exercising, or entitled to exercise, any executive, legislative, judicial,
administrative, regulatory, police, military or taxing authority or power of any
nature.

“Indebtedness” of any Person means, without duplication, (i) the principal of
and premium (if any) in respect of (A) indebtedness of such Person for money
borrowed and (B) indebtedness evidenced by notes, debentures, bonds or other
similar instruments for the payment of which such Person is responsible or
liable; (ii) all obligations of such Person issued or assumed as the deferred
purchase price of property, all conditional sale obligations of such Person and
all obligations of such Person under any title retention agreement (but
excluding trade accounts payable and other accrued current liabilities arising
in the ordinary course of business); (iii) all obligations of such Person under
leases required to be capitalized in accordance with GAAP; (iv) all obligations
of such Person for the reimbursement of any obligor on any letter of credit,
banker’s acceptance or similar credit transaction; (v) all obligations of the
type referred to in clauses (i) through (iv) of any Persons for the payment of
which such Person is responsible or liable, directly or indirectly, as obligor,
guarantor or otherwise, including guarantees of such obligations; and (vi) all
obligations of the type referred to in clauses (i) through (v) of other Persons
secured by any Encumbrance on any property or asset of such Person (whether or
not such obligation is assumed by such Person)

“Indemnitee” shall have the meaning specified in Section 7.3.

“Insurance Policies” shall have the meaning specified in Section 4.10.

“Intellectual Property Rights” shall mean any or all rights in and to
intellectual property and intangible industrial property rights, including,
without limitation, (i) Patents, Trade Secrets, Copyrights, Mask Works,
Trademarks and (ii) any rights similar, corresponding or equivalent to any of
the foregoing anywhere in the world.

“Interim Balance Sheet” shall have the meaning specified in Section 4.5(a).

“Interim Balance Sheet Date” shall have the meaning specified in Section 4.5(a).

“IRS” means the Internal Revenue Service.

“Knowledge” An individual shall be deemed to have “Knowledge” of a particular
fact or other matter if: (i) such individual is actually aware of such fact or
other matter or (ii) a prudent individual could be expected to discover or
otherwise become aware of such fact or other matter in the course of conducting
a reasonably comprehensive investigation concerning the truth or existence of
such fact or other matter. Seller and Purchaser shall be deemed to have
“Knowledge” of a particular fact or other matter if any of their respective
directors, officers or employees with the authority to establish policy for the
company has actual knowledge of such fact or other matter after due and diligent
inquiry.

“Legal Requirement” shall mean any federal, state, local, municipal, foreign or
other law, statute, legislation, constitution, principle of common law,
resolution, ordinance, code, Order, edict, decree, proclamation, treaty,
convention, rule, regulation, permit, ruling, directive, pronouncement,
requirement (licensing or otherwise), specification, determination, decision,
opinion or interpretation that is, has been or may in the future be issued,
enacted, adopted, passed, approved, promulgated, made, implemented or otherwise
put into effect by or under the authority of any Governmental Authority.

“Liability” shall mean any debt, obligation, duty or liability of any nature
(including any unknown, undisclosed, unmatured, unaccrued, unasserted,
contingent, indirect, conditional, implied, vicarious, derivative, joint,
several or secondary liability), regardless of whether such debt, obligation,
duty or liability would be required to be disclosed on a balance sheet prepared
in accordance with generally accepted accounting principles and regardless of
whether such debt, obligation, duty or liability is immediately due and payable.

“Machinery and Equipment” shall have the meaning specified in Section 1.1(a).

“Mask Work” a set of images or templates used in the manufacture of
semiconductor chips.

“Material Adverse Effect” means (i) with respect to Purchaser, any event, change
or effect that, when taken individually or together with all other adverse
events, changes and effects, is or is reasonably likely (a) to be materially
adverse to the condition (financial or otherwise), properties, assets,
liabilities, business, operations, results of operations or prospects of
Purchaser or its subsidiaries, taken as a whole or (b) to prevent or materially
delay consummation of the Transaction or otherwise to prevent Purchaser or its
subsidiaries from performing their obligations under this Agreement and
(ii) with respect to Seller or the WOW Business, any event, change or effect
that, when taken individually or together with all other adverse events, changes
and effects, is or is reasonably likely (a) to be materially adverse to the
condition (financial or otherwise), properties, assets (including Purchased
Assets), liabilities, business, operations, results of operations or prospects
of Seller, its Subsidiaries, or the WOW Business or (b) to prevent or materially
delay consummation of the Transaction or otherwise to prevent Seller or its
Subsidiaries from performing their obligations under this Agreement.

“Material Contracts” shall have the meaning specified in Section 4.9.

“Net Inventory Cost” shall have the meaning set forth in Section 2.1(b).

“Non-Assignable Asset” shall have the meaning specified in Section 1.5(a).

“Order” shall mean any: (a) temporary, preliminary or permanent order, judgment,
injunction, edict, decree, ruling, pronouncement, determination, decision,
opinion, verdict, sentence, stipulation, subpoena, writ or award that is or has
been issued, made, entered, rendered or otherwise put into effect by or under
the authority of any court, administrative agency or other Governmental
Authority or any arbitrator or arbitration panel; or (b) Contract with any
Governmental Authority that is or has been entered into in connection with any
Proceeding.

“Patents” shall mean all United States and foreign patents and utility models
and applications therefor and all reissues, divisions, re-examinations,
renewals, extensions, provisionals, continuations and continuations-in-part
thereof, and equivalent or similar rights anywhere in the world in inventions
and discoveries, including invention disclosures related to the WOW Business or
any Purchased Assets.

“Person” shall mean any individual, Entity or Governmental Authority.

“Personal Property” shall mean all personal property, office furnishings and
furniture, display racks, shelves, decorations, supplies and other tangible
personal property used in the WOW Business or in connection with the Purchased
Assets.

“Personal Property Leases” shall mean all rights in, to and under leases of
personal property to which Seller is a party.

“Proceeding” shall mean any action, suit, litigation, arbitration, proceeding
(including any civil, criminal, administrative, investigative or appellate
proceeding), prosecution, contest, hearing, inquiry, inquest, audit, examination
or investigation that is, has been or may in the future be commenced, brought,
conducted or heard at law or in equity or before any Governmental Authority or
any arbitrator or arbitration panel.

“PTO” shall have the meaning specified in Section 4.13(g).

“Purchase Price Adjustment Date” shall have the meaning specified in Section
2.1(b).

“Purchased Assets Purchase Price” shall have the meaning specified in Section
2.1(a).

“Purchased Assets” shall have the meaning specified in Section 1.1.

“Purchaser Damages” shall have the meaning specified in Section 7.2.

“Purchaser Disclosure Schedule” shall have the meaning specified in Article 5.

“Real Property” shall mean land, buildings, structures, easements,
appurtenances, improvements and fixtures located thereon.

“Rebates and Credits” shall have the meaning specified in Section 1.1(i).

“Registered Intellectual Property Rights” shall mean all United States,
international and foreign: (i) Patents, including applications therefor;
(ii) registered Trademarks, applications to register Trademarks, including
intent-to-use applications, or other registrations or applications related to
Trademarks; (iii) Copyright registrations and applications to register
Copyrights; (iv) Mask Work registrations and applications to register Mask
Works; and (v) any other Intellectual Property Rights that is the subject of an
application, certificate, filing, registration or other document issued by,
filed with, or recorded by, any state, government or other public legal
authority at any time.

“Representatives” shall mean officers, directors, employees, attorneys,
accountants, advisors, agents, distributors, licensees, shareholders,
subsidiaries and lenders of a party. In addition, all Affiliates of Seller shall
be deemed to be “Representatives” of Seller.

“Retained Liabilities” shall have the meaning specified in Section 1.4.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Seller Balance Sheet Date” shall have the meaning specified in Section 4.19(b).

“Seller Disclosure Schedule” shall have the meaning specified in Article 4.

“Seller Financial Statements” shall have the meaning specified in Section
4.19(b).

“Seller Products” shall mean all products and services manufactured, made,
designed, maintained, supported, developed, sold, licensed, marketed, or
otherwise distributed or provided (or planned or envisioned to be manufactured,
made, designed, maintained, supported, developed, sold, licensed, marketed, or
otherwise distributed or provided) by or for Seller (including all versions and
releases thereof, whether already distributed or provided, under development,
planned or conceived, or otherwise), together with any related materials,
information or data, including, without limitation, the names, numbers (e.g.,
part numbers) and packaging associated with such products and services.

“Seller SEC Documents” shall have the meaning specified in Section 4.19(a).

“Solvent” shall mean, as to any Person at any time, that (a) the fair value of
the property of such Person is greater than the amount of such Person’s
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated for purposes of
Section 101(32) of the Bankruptcy Code; (b) the present fair saleable value of
the property of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured; (c) such Person is able to realize upon its property and pay its
debts and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business; (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature; and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital.

“Subsidiary” shall have the meaning specified in Section 1.4.

“Survival Date” shall have the meaning specified in Section 7.1.

“Supplier Accounts Payable” shall have the meaning specified in Section 4.14.

“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means any net
income, alternative or add-on minimum tax, gross income, gross receipts, sales,
use, ad valorem, transfer, franchise, profits, license, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property,
environmental or windfall profit tax, custom, duty or other tax, governmental
fee or other assessment or charge of any kind whatsoever, together with any
interest or any penalty, addition to tax or additional amount and any interest
on such penalty, addition to tax or additional amount, imposed by any Tax
Authority.

“Tax Authority” means Governmental Authority responsible for the imposition,
assessment or collection of any Tax (domestic or foreign).

“Tax Return” shall mean any return, statement, declaration, notice, certificate
or other document that is or has been filed with or submitted to, or required to
be filed with or submitted to, any Governmental Authority in connection with the
determination, assessment, collection or payment of any Tax or in connection
with the administration, implementation or enforcement of or compliance with any
Legal Requirement related to any Tax.

“Trade Secrets” shall mean all trade secrets under applicable law and other
rights in know-how and confidential or proprietary information, processing,
manufacturing or marketing information, including new developments, inventions,
processes, ideas or other proprietary information that provide Seller with
advantages over competitors who do not know or use it and documentation thereof
(including related papers, blueprints, drawings, chemical compositions,
formulae, diaries, notebooks, specifications, designs, methods of manufacture
and data processing software, compilations of information) and all claims and
rights related thereto.

“Trademarks” shall mean any and all trademarks, service marks, logos, trade
names, corporate names, universal resource locator (“url”), Internet domain
names and addresses and general-use e-mail addresses, and all goodwill
associated therewith throughout the world.

“Transaction” shall mean, collectively, the transactions contemplated by this
Agreement.

“Transaction Agreements” shall mean this Agreement and all other agreements,
certificates, instruments, documents and writings delivered by Purchaser and/or
Seller in connection with the Transaction.

“Transfer Taxes” shall mean all federal, state, local or foreign sales, use,
transfer, real property transfer, mortgage recording, stamp duty, value-added or
similar Taxes that may be imposed in connection with the transfer of Purchased
Assets, together with any interest, additions to Tax or penalties with respect
thereto and any interest in respect of such additions to Tax or penalties.

“Transfer Time.” shall mean 11:59 p.m. (Miami time) on the Closing Date.

“Transferred Contracts” shall have the meaning specified in Section 1.1(c).

“WOW Business” shall have the meaning set forth in the first Recital.

“WOW Intellectual Property” shall mean all Intellectual Property Rights related
to the WOW Business, the Purchased Assets and held by Seller, whether owned or
controlled, licensed, owned or controlled by or for, licensed to, or otherwise
held by or for the benefit of Seller including the WOW Registered Intellectual
Property Rights and including the WOW Intellectual Property listed on
Schedule 1.1(b).

“WOW Registered Intellectual Property Rights” shall have the meaning specified
in Section 4.13(a).


5